Exhibit 10.1
 
[EXECUTION COPY]




 
 
 
 
 
 
 
 
 
CONSUMER CREDIT CARD PROGRAM AGREEMENT
By and Between
J. C. PENNEY CORPORATION, INC.
(Formerly known as J. C. PENNEY COMPANY, INC.)
GE MONEY BANK
(Assignee of MONOGRAM CREDIT CARD BANK OF GEORGIA)
Originally Dated as of
December 6, 1999
And
Amended and Restated as of
November 5, 2009


 

 
 
 
 
 
TABLE OF CONTENTS
 

 ARTICLE I    DEFINITIONS   3          1.1    Certain Defined Terms  3  1.2   
 Usage  3  1.3    Conventions  3  1.4    Interpretation  3          ARTICLE II  
 ESTABLISHMENT AND PROMOTION OF THE PROGRAM  4          2.1     Commencement of
Program, Conversion and Establishment of Accounts  4  2.2    Certain Obligations
of JCPenney Under the Program  9  2.3    Credit Review Point  11  2.4  
 Promotion of Program  12  2.5    Marketing Plans  13  2.6    Marketing
Obligation  15  2.7    Promotional Financing Programs   16  2.8    Transition
 16          ARTICLE III    ADMINISTRATION OF PROGRAM   17          3.1  
 Preparation of Documents  17  3.2      Personnel, Features and Technology  18
 3.3     Credit Terms and Credit Criteria  19  3.4    Losses  20  3.5  
 Accounts  21  3.6    Ownership and Use of JCPenney Customer Information and
Bank Portfolio Information  21  3.7    Incidental Marketing Programs  25  3.8   
 New Stores; Acquisitions/New Affiliates  25  3.9    Store Closings  25  3.10  
 Information Access  25  3.11    Other In-Store Credit Activities  25  3.12   
 Training  26  3.13    Change and Quality Control  27  3.14    Delivery of
Information  29  3.15    Merchandise Liability  30  3.16    Inserts and Other
Statement Communications  30  3.17    Operating Procedures  31  3.18    Program
Governance  31  3.19    Balance-Building Programs  32  3.20    Reports  32  3.21
   Exclusivity  33  3.22    No Discrimination  33  3.23    Outsourcing  33  3.24
   Sales Tax Recovery  34  3.25    Payments through Loyalty Coupons  34  3.26  
 Payments through Direct Coupons  34  3.27     Association Interchange Fees for
Purchases at Drug Chain with Dual Card  34  3.28    General Treatment of
Purchases with Dual Card at Drug Chain  34          ARTICLE IV    SETTLEMENT 
 34          4.1    Participation Fee  35  4.2    Intentionally Deleted  35  4.3
   Private Label Program Gain Share Payment  35  4.4    Annual Signing Bonus 
 35  4.5    Application Bounty Payment  35

i
 

ARTICLE V    REPRESENTATIONS, WARRANTIES AND COVENANTS OF JCPENNEY  35        
 5.1   General Representations, Warranties, and Covenants  35          ARTICLE
VI    REPRESENTATIONS, WARRANTIES AND COVENANTS OF BANK  39          6.1  
General Representations, Warranties, and Covenants    39          ARTICLE VII  
 CHARGEBACKS   42          7.1    Chargebacks  43          ARTICLE VIII    UCC
FILINGS   43          8.1    Grant of Security Interest; Precautionary Filing
 43          ARTICLE IX    EVENTS OF DEFAULT  44          9.1    Events of
Default  44  9.2    Remedies  46          ARTICLE X    TERM/TERMINATION  46    
     10.1     Initial and Renewal Term  46  10.2     Purchase Right  46  10.3   
 Notice of Termination  46  10.4    Liquidation  47  10.5    Securitization  47
 10.6    Force Majeure  47  10.7    Critical Change in Applicable Law  48  10.8
   Survival  49          ARTICLE XI    INDEMNIFICATION  49          11.1  
 Indemnified Losses  49  11.2    Indemnification by JCPenney  49  11.3  
 Indemnification by Bank  50  11.4      Notice  51  11.5        General
Procedure  51  11.6    Role of Indemnified Party  52  11.7    Limitations on
Parties  52  11.8    Exclusive Remedies  53          ARTICLE XII  
 MISCELLANEOUS   53          12.1    Assignability  53  12.2    Entire
Agreement; Amendment  53  12.3    Waiver  54  12.4     Delays or Omissions  54
 12.5    Insurance  54  12.6    Rights of Persons Not a Party  55  12.7  
 Headings  55  12.8    Governing Law/Severability  55  12.9    Good Faith  56
 12.10    Drafting  56  12.11     Counterparts  56  12.12     JURISDICTION  56
 12.13    Non-Binding Arbitration  57  12.14    Notices  57  12.15    Power of
Attorney  58  12.16     Use of Names and Trademarks  58  12.17    Confidential
Information  59  12.18    Audit Rights  59

ii
       

 12.19   Year 2000 Capability 61  12.20   Press Releases or Publicity Statements
61  12.21   Independent Contractor 61  12.22   No Joint Venture  62  12.23   Tax
and Financial Cooperation  62  12.24   Interim Processing  62  12.25   No
Violation  62  12.26   Genovese  63          ARTICLE XIII   DUAL CARD TEST AND
WIND-DOWN  63          13.1    General            ARTICLE XIV   PERSONAL PAYMENT
PLAN ACCOUNTS TEST AND WIND-DOWN  63          14.1    General  63        
 ARTICLE XV   CERTAIN DEFINED TERMS  63          15.1    Defined Terms  71

 

iii
 
 
 
 

AMENDED AND RESTATED
CONSUMER CREDIT CARD PROGRAM AGREEMENT


 
This Consumer Credit Card Program Agreement (“Agreement”) is made as of
December 6, 1999, (the “Effective Date”) by and between J. C. PENNEY
CORPORATION, INC., formerly known as J. C. Penney Company, Inc., a Delaware
corporation, with its principal place of business at Plano, Texas, and GE MONEY
BANK, assignee of Monogram Credit Card Bank of Georgia, with its principal place
of business at 170  W. Election Road, Draper, Utah 84020, and is amended and
restated as of  November 5, 2009 (the “Second Effective Date”).
 
WITNESSETH
 
WHEREAS, Bank is in the business of establishing and managing programs to extend
customized revolving credit to qualified customers for the purchase of Goods
and/or Services from various merchants for personal, family or household
purposes and such business is one of the core businesses of GE Capital as of the
Second Effective Date; and
 
WHEREAS, Bank and JCPenney previously entered into the Credit Card Asset
Purchase and Sale Agreement, pursuant to which, as of the Effective Date, Bank
purchased from JCPenney the Accounts related to JCPenney’s domestic consumer
private label credit card business; and
 
WHEREAS, JCPenney and the other Authorized Entities are in the business of
selling Goods and/or Services and serving customers; and
 
WHEREAS, JCPenney and Bank have agreed to establish and maintain a
JCPenney-branded customized revolving credit program pursuant to which Bank
shall extend credit to Cardholders (including those obligated in respect of
Existing Accounts) for purchases of Goods and/or Services from JCPenney and
other Authorized Entities, all as more fully described herein;
 
 
 
 
 
 
 WHEREAS, JCPenney desires to maintain a Program which will support JCPenney’s
retail sales of Goods and/or Services by JCPenney and the other Authorized
Entities, increase sales revenues at JCPenney and that of the other Authorized
Entities, increase and develop JCPenney’s customer base, utilize JCPenney
Customer Information in order to market to and service those individuals
effectively and innovatively, and to enhance JCPenney’s goodwill in its customer
base;
 
WHEREAS, Bank desires to continue to extend credit pursuant to Accounts, expand
the use of Accounts and obtain the charges resulting from the use of Accounts;
 
WHEREAS, as of the Effective Date, JCPenney and Bank established the Program
and, by various amendments to the Agreement executed after the Effective Date,
modified that Program as mutually agreed from time to time;
 
WHEREAS, JCPenney and Bank have agreed to further modify the Agreement and the
previously established Program to (1) incorporate the terms previously set forth
in the First Eight Amendments (as hereinafter defined) except as modified
herein, (2) extend the Initial Term, (3) provide JCPenney with certain rights in
respect of Program economics, (4) limit the scope of the Dual Card Program and
Personal Payment Plan Program, and (5) otherwise amend the Agreement as stated
herein;
 
WHEREAS, JCPenney has requested, and GE Capital has agreed to provide, a
guaranty of the performance of the obligations of its subsidiary, Bank, under
this Agreement;
 
NOW, THEREFORE, in consideration of the terms and conditions stated herein, and
for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as of the Second Effective Date to amend
and restate this Agreement as follows:
 
2
 
 
 
 
ARTICLE I
DEFINITIONS
 
1.1   Certain Defined Terms.  Capitalized terms used in this Agreement shall
have the meanings ascribed to them in Article XV unless otherwise specifically
defined in this Agreement.
 
1.2   Usage.  Unless the context indicates otherwise, when used in the singular,
the term “party” shall mean Bank, on the one hand, and JCPenney, on the other
hand.
 
1.3   Conventions.  Unless the context indicates otherwise, the use of:  (a) the
word “including” shall be deemed to be equivalent to “including, but not limited
to”; and (b) the word “amended” shall mean “amended, modified, restated or
supplemented, from time to time.”
 
1.4   Interpretation.
 
(a)  For purposes of interpreting this Agreement, reference to a Section or a
subsection shall be deemed to include any corresponding Schedule or
corresponding subsection thereof, as the case may be (e.g., a reference to
Section 10.2 of this Agreement shall be deemed to include Schedule 10.2 and a
reference to Section 10.2(a) shall be deemed to include subsection (a) of
Schedule 10.2).  In the event there are inconsistencies between this Agreement
(exclusive of the Exhibits) on the one hand, and the Exhibits on the other hand,
the former shall govern.
 
(b)  The parties recognize that, since the Effective Date, the parties have
entered into those certain (1) First Amendment to Consumer Credit Card Program
Agreement, dated as of February, 2002 but, unless otherwise indicated, effective
as of the Effective Date, (2) Amendment Number 2 to Consumer Credit Card Program
Agreement executed as of February 1, 2002, (3) Amendment Number 3 to Consumer
Credit Card Program Agreement dated as of July 8, 2003, (4) Fourth Amendment to
Consumer Credit Card Program Agreement dated as of February, 2004, (5) Amendment
 
3
 
 
 
 
Number 5 to Consumer Credit Card Program Agreement dated as of February 7, 2005,
(6) Amendment Number 6 to Consumer Credit Card Program Agreement dated as of
July 31, 2006 but effective as of April 8, 2005, (7) Amendment Number 7 to
Consumer Credit Card Program Agreement dated as of July 31, 2006 but effective
as of August 1, 2004, and (8) Amendment Number 8 to Consumer Credit Card Program
Agreement, dated as of July 31, 2006 but effective as of July 8, 2005
(singularly and collectively, the “First Eight Amendment(s)”).  Copies of such
First Eight Amendments are attached hereto as Schedule 1.4(b) to facilitate
determination of such effective dates only.  Provisions and exhibits that have
not been amended, added or deleted by the First Eight Amendments or this Amended
and Restated Consumer Credit Card Agreement shall be deemed effective as of the
Effective Date.  Provisions and exhibits that have been amended, added or
deleted shall be deemed effective (or ineffective) as of the effective date of
the relevant amendment or the Second Effective Date, as appropriate.  As further
provided in Section 12.2, this Amended and Restated Agreement supersedes any and
all such First Eight Amendments and, accordingly, its terms shall govern any
conflicts.
 
ARTICLE II
 
ESTABLISHMENT AND PROMOTION OF THE PROGRAM
 
2.1   Commencement of Program, Conversion and Establishment of Accounts.
 
(a)  JCPenney and Bank hereby establish the Program for the purpose of making
open-end, revolving credit available to existing and new qualified customers of
JCPenney and the other Authorized Entities whereby Bank makes loans to such
customers to finance Purchases pursuant to the terms and conditions of this
Agreement.
 
(b)  During the term of this Agreement, (i) Bank shall operate the Program in
accordance with this Agreement, including the Performance Standards set forth in
Exhibit F, as this Agreement may be amended from time to time by agreement in
writing of the parties hereto, (ii) JCPenney shall maintain on an ongoing basis
the credit-related point-of-sale functionality consistent with the functionality
that exists on
 
4
 
 
 
the date of this Agreement and shall cooperate with Bank to implement
modifications or upgrades to such point-of-sale functionality that are mutually
agreed to by the parties, and (iii) while performing its responsibilities under
this Agreement, particularly those responsibilities requiring customer contact,
Bank will use commercially reasonable efforts to make its role as third-party
provider (and that of its Affiliates and others acting on Bank’s behalf)
transparent to new and existing Cardholders to the extent possible and legally
permissible; provided that it is understood that Credit Card Agreements and
Account Documentation shall reflect the relationship between Bank and
Cardholders, and that Cardholders shall be informed that Bank is the party
extending credit to them as set forth in Section 2.1(c).  The parties
acknowledge that before the Conversion Date, JCPenney (as an independent
contractor to Bank in connection with this Agreement and to GE Capital in
connection with the Commercial Program Agreement) will provide certain specified
services in the operation of the Program and the Commercial Program pursuant to
the terms of the Interim Processing Agreement.
 
(c)  JCPenney and Bank shall, at Bank’s expense, send a notification to
Cardholders who have had an Active Account at any time since December 6,
1996.  The timing, content and scope of such notice shall be as set forth in
Exhibit H.  Such notice may be included in Billing Statements sent to
Cardholders.  The parties agree that any changes or modifications to Exhibit H
are subject to the mutual agreement of JCPenney and Bank.  In connection with
such notification, JCPenney shall, at its own expense, supply to Bank a store or
catalog merchandise discount offer to provide to Cardholders receiving such
notification who have not had an Active Account after December 1, 1997 as
follows:  five dollars ($5) off on qualifying merchandise having a retail price
from fifty dollars ($50) up to and including one hundred dollars ($100) and ten
dollars ($10) off on qualifying merchandise having a retail price over one
hundred dollars ($100).  Such offer shall have a thirty (30) day availability
period.  The parties agree that they each have fulfilled their obligations under
this Section 2.1(c).
 
(d)  Subject to the terms and conditions of this Agreement, for each consumer
who has an address within the fifty (50) states of the United States, the
 
5
 
 
 
District of Columbia, the Commonwealth of Puerto Rico, or a territory of the
United States (the “United States” or “U.S.”), and who applies for an Account
after the date hereof (i) in person at a retail JCPenney Location within the
United States, (ii) by mailing to Bank a Credit Card Application obtained from a
JCPenney Location within the U.S. or a catalog distributed in the U.S., (iii)
via the Internet or JCPenney websites as mutually agreed to by the parties, (iv)
by telephone in a manner mutually agreed to by the parties, (v) by any direct
mail offerings, (vi) through an APO or FPO address for those members of the U.S.
and state military residing outside the U.S., or (vii) through any other
application method mutually agreed to by the parties, and in the situations
specified in clauses (i) through (vii) above who qualifies for credit under the
Program as determined by Bank, Bank shall open a New Account, issue to such
applicant a Credit Card, activate such applicant’s Credit Card and grant credit
to such Cardholder for Purchases.  Bank’s rights and obligations in respect of
consumers with addresses in Canada shall be as stated in Schedule 2.1(d).
 
(e)  Services.  Subject to the terms and conditions of this Agreement, including
Section 12.24, Bank shall perform all of the services necessary to establish,
operate and actively market the Program in accordance with the terms and
conditions of this Agreement at its own expense (except as otherwise expressly
set forth herein), in accordance with the Program resource requirements set
forth in Exhibit R (“Services”) including:
 
i.  Establish, operate and market the Program as a customized, JCPenney-branded
private label, open-end, revolving credit plan;
 
ii.  Actively solicit, accept, and review Credit Card Applications from, or on
behalf of, prospective Cardholders;
 
iii.  Determine the creditworthiness of prospective Cardholders and approve
creditworthy Credit Card Applications;
 
6
 
 
 
iv.  Establish Accounts for all approved applicants with credit limits to be set
by Bank;
 
v.  Provide all required disclosures, terms and conditions to Cardholders,
including Credit Card Agreements;
 
vi.  Produce and issue Credit Cards to approved applicants featuring the
JCPenney name and logotype or such other names or logotypes as are mutually
agreed to by the parties;
 
vii.  Provide authorizations to JCPenney and other Authorized Entities for
Purchases, in accordance with Exhibit P;
 
viii.  Extend credit on Accounts to Cardholders for purchases of Goods and/or
Services by Cardholders from JCPenney and other Authorized Entities;
 
ix.  Support the use of inserts, statement messages and other marketing efforts
of JCPenney to Cardholders as provided in Section 3.16;
 
x.  Support the marketing efforts in this Agreement with respect to Accounts,
including use of the Accounts in the Incidental Marketing Programs specified in
Section 3.7;
 
xi.  Generate and deliver Billing Statements to Cardholders, subject to Schedule
2.1(e)(xi);
 
xii.  Process and apply Cardholder payments in a timely manner to the applicable
Accounts;
 
xiii.  Manage all collection, charge-off, recovery and bankruptcy processes
arising from defaulted Accounts and upon written request provide to JCPenney
periodic reports of charge-off and recovery activity related to Bad Debts;
 
7
 
 
 
xiv.  Respond to all Cardholder service and billing inquiries and disputes
relating to Accounts in a courteous manner and in accordance with Exhibit F;
xv.  Settle with JCPenney for any amounts due hereunder in accordance with
Exhibit B;
xvi.  Operate a high quality, ethical Program that enhances the goodwill of
JCPenney and Bank with Cardholders and other JCPenney customers; and
xvii.  Generally operate the Program and service all Accounts and Cardholders in
accordance with this Agreement and competitive industry standards.
 
(f)  Compliance with Applicable Law.  Bank shall perform its Services under this
Agreement in compliance with Applicable Law to the extent covenanted in Section
6.1(c) below.  Bank shall be responsible for monitoring changes in Applicable
Law which affect Bank’s Services hereunder and for implementing appropriate
changes in Bank’s practices to the extent necessary to comply with Applicable
Law.  Bank shall also inform JCPenney of any changes to Applicable Law to the
extent such changes in Applicable Law require a change by JCPenney or any other
Authorized Entity in credit-related activities under Program.
 
(g)  Performance Standards.  Bank will perform the Services in accordance with
this Agreement and all exhibits and schedules attached hereto, including the
Performance Standards set forth in Exhibit F and the resource requirements set
forth in Exhibit R, as they may be amended from time to time by agreement of the
parties hereto.  In order to facilitate its abilities to achieve and maintain
the Performance Standards, Bank shall, among other things, perform the tasks
specified in Schedule 2.1(g).
 
8
 
 
 
 
2.2   Certain Obligations of JCPenney Under the Program.
 
(a) During the term of this Agreement, JCPenney shall, at its expense (unless
otherwise specified herein), in accordance with the terms and conditions of this
Agreement:  perform and cause each other Authorized Entity to perform, in-store
services in a manner which in the aggregate is at least equivalent to that
provided to the JCPenney credit division during the one (1) year immediately
prior to the Effective Date to encourage the creation of Accounts and facilitate
the use of Accounts by Cardholders.  JCPenney shall, and shall cause the other
Authorized Entities to, perform such services, including the following in-store
activities:
 
i.  Accept the Credit Card in order that Cardholders may make Purchases on their
Accounts:
 
ii.  Promote in accordance with the Marketing Plan, and accept and forward in
accordance with the Operating Procedures, Credit Card Applications or
communicate information therefrom about prospective Cardholders to Bank;
 
iii.  Accept changes of address for Cardholders, take requests for Charge Slip
adjustments from Cardholders and forward all such information to Bank;
 
iv.  Obtain authorizations in accordance with Exhibit P for Purchases;
 
v.  Assist Cardholders in communicating with Bank through Bank-provided
toll-free telephone number facilities;
 
vi.  Provide receipts as set forth in Exhibit KK to or for Cardholders relating
to In-Store Payments and handle such In-Store Payments as provided in Section
3.11(b);
 
9
 
 
 
vii.  Continue to provide benefits to Cardholders, including the “Privilege Card
Program” in accordance with Exhibit DD, and first purchase discounts or
comparable benefits of similar value to all new Cardholders;
 
viii.  Continue to offer assistance to customers requesting Credit Card
Applications or resolution of problems related to the Accounts of those who
become Cardholders;
 
ix.  Display promotional material related to Accounts in accordance with Section
2.4; and
 
x.  Provide imprinters to the extent used.
 
(b)  JCPenney shall provide, at its expense, and cause the other Authorized
Entities, at their expense, to provide to Cardholders forms of Charge Slips
and/or copies thereof, and forms of Credit Slips.  In addition, JCPenney shall
keep (and shall cause each other Authorized Entity to keep), at no expense to
Bank, signatures on completed instant Credit Card Applications in accordance
with Exhibit C and provide copies of applicable signatures to Bank at its
request in connection with customer service inquiries in accordance with Exhibit
FF.
 
(c)  JCPenney shall (and shall cause each other Authorized Entity to)
communicate electronically with Bank at the point of sale in the manner they
communicated with the credit division prior to the Effective Date unless
otherwise agreed.
 
(d)  JCPenney shall (at its own expense unless otherwise provided in the
Marketing Plan) actively promote the Program in a manner to be agreed upon by
the Policy Committee, including:  (i) providing training to its employees in
accordance with Section 3.12; (ii) providing materials to customers that are the
most recent materials provided by Bank to JCPenney Locations; and (iii)
providing other support, such as in-store discounts, designed to promote credit
marketing in accordance with the Marketing Plan.
 
10
 
 
 
(e)  Except as otherwise provided in Exhibit B, JCPenney shall be solely
responsible for allocating payments made to it by Bank for any other Authorized
Entities hereunder, and Bank shall not be responsible or liable, for or in
connection with, a failure by JCPenney to do so.
 
2.3   Credit Review Point.
 
(a)  Bank shall extend credit to Cardholders in amounts set forth as the Net
Credit Volume reflected in Charge Transaction Data received and accepted by
Bank; provided that such extension of credit shall be subject to (i) the credit
limits applicable to each Account, including any automatic credit overline
extension, and (ii) the Credit Criteria and the terms and conditions in the
Credit Card Agreements.  Under no circumstances shall Bank be required to
advance funds in respect of Charge Transaction Data submitted to it by JCPenney
or approve any extension of credit to any Cardholder if, after giving effect to
such advance or approval, the sum of such advances or approvals plus the
aggregate outstanding balances on the Account as of the day of such advance or
approval would exceed the Credit Review Point.  For purposes of Section 2.3, Net
Credit Volume shall include all DMS Net Credit Volume.
 
(b)  JCPenney expressly acknowledges Bank’s right to establish a Credit Review
Point as described in this Section 2.3 and, in this regard, hereby releases Bank
from and against Indemnified Losses incurred by JCPenney (other than claims of
Persons other than JCPenney, its Affiliates and/or any other Authorized
Entities) as a result of Bank refusing to approve any extensions of credit to
Cardholders where such refusal results from the application of the Credit Review
Point; provided that the foregoing shall not otherwise modify any of Bank’s
indemnification obligations pursuant to Article XI.
 
(c)  Bank shall promptly notify JCPenney when the aggregate amount of the total
outstanding balances on Accounts shall equal or exceed an amount equal to eighty
percent (80%) of the Credit Review Point.  Within ninety (90) days after such
notification, Bank shall notify JCPenney whether Bank is willing to increase the
Credit
 
11
 
 
 
Review Point.  If Bank refuses to increase the Credit Review Point by at least
ten percent (10%), JCPenney shall have the right to terminate this Agreement
pursuant to Article X hereof within one hundred eighty (180) days of notice from
Bank of its decision with respect to increasing the Credit Review Point.
 
2.4   Promotion of Program.
 
(a)  Bank and JCPenney mutually agree to market actively the Program in
accordance with the marketing plan (“Marketing Plan”), the initial version of
which is set forth as Exhibit S.  Bank shall support marketing of the Program
by, among other things, funding the Bank Marketing Obligation as set forth in
the Marketing Plan.  JCPenney shall support the programs listed in Exhibit DD in
a manner consistent with the practices as they existed on the Effective
Date   Any material changes to such programs or current practices shall be
mutually agreed to by the parties.  JCPenney shall (i) administer incentive
programs for sales associates consistent with existing JCPenney practices and
(ii) coordinate host/hostess booth personnel as mutually agreed to by the
parties in the Marketing Plan, using funding to be provided pursuant to the
Marketing Plan.
 
(b)  JCPenney shall display and make available at JCPenney Locations, in a
manner to be agreed by the parties, Credit Card Applications provided by Bank at
Bank’s expense, to be used in connection with the Program.  Expenses in respect
of in-store signage, including point-of-sale signage and tent signage related to
Accounts, and decals for acceptance of Credit Cards, shall be applied against
the Bank Marketing Obligation in accordance with Exhibit D.  Any credit-related
advertising or signage used by JCPenney shall be displayed or otherwise employed
in a manner consistent with the Marketing Plan.  Any in-store signage and
in-store promotional materials, as well as any outbound telemarketing scripts,
must be approved by JCPenney prior to usage.  JCPenney may not, without Bank’s
prior written consent, use Bank’s name or logo type (or the name or logo type of
any Affiliate of Bank) in any advertisement, press release or promotional
materials.  Bank’s approval of any billing or credit terms for any promotion is
not intended to be and will not be construed to be an
 
12
 
 
 
approval of any materials used in advertising or implementing such promotions,
except that Bank shall be responsible for any Truth-in-Lending or similar state
credit disclosure verbiage provided by Bank to JCPenney or any other Authorized
Entity for use in advertising copy, if such verbiage is used without
modification and in the manner specified by Bank. Bank shall provide such
verbiage which verbiage shall be in a form substantially similar to Exhibit
K.  Any approval by JCPenney of any materials that contain billing or credit
terms is not intended to be and will not be construed to be an approval of such
terms.
 
(c)  The design of any Credit Cards used in the Program shall be as set forth in
Exhibit J, with such modifications as are mutually agreed to by JCPenney and
Bank, except that JCPenney may, in its sole discretion, alter the JCPenney logo
and color used on any Credit Card used in the Program with reasonable advance
notice to Bank for new Credit Cards only.
 
(d)  As long as JCPenney offers the JCPenney Rewards Program (or any successor
multi-tender loyalty program), Cardholders shall receive a premium benefit (in
addition to any standard rewards) for purchases made with the Private Label
Card.  Only purchases that qualify for base reward earnings shall qualify for
the premium benefit and such premium benefit shall be reduced for returns.  For
the avoidance of doubt, JCPenney, in its discretion, may offer additional bonus
promotions in connection with the JCPenney Rewards Program that are tender
neutral.
 
2.5   Marketing Plans.
 
(a)  The design and formulation of the Marketing Plan shall be modified and
amended from time to time through the activities of the Marketing Workgroup
provided for in Exhibit I.  The initial Marketing Plan for the period commencing
on the Effective Date and concluding at the end of the first full Fiscal Year is
set forth in Exhibit S.  Changes in the Marketing Plan for subsequent Fiscal
Years shall be agreed to by JCPenney and Bank in accordance with the normal
ongoing JCPenney planning processes and in any event no later than one hundred
eighty (180)
 
13
 
 
 
days prior to the commencement of each such Fiscal Year (“Marketing Plan
Date”).  If the Marketing Workgroup cannot agree upon a Marketing Plan by such
Marketing Plan Date, then the Marketing Workgroup shall refer the dispute or
disagreement to the Policy Committee.  Until the dispute or disagreement is
resolved, the Marketing Workgroup and the parties will implement those portions
of the Marketing Plan on which the Marketing Workgroup has agreed.  With respect
to other credit marketing initiatives on which the Marketing Workgroup cannot
agree, JCPenney shall make the determination with respect to such credit
marketing initiatives as will be implemented in-store and Bank shall make the
determination with respect to such credit marketing initiatives as will be
implemented other than in-store, provided that the amount of the Bank Marketing
Obligation that shall be utilized for such in-store and not in-store credit
marketing initiatives shall be consistent with the distribution of marketing
expenditures as between in-store and not in-store credit marketing activities
for the average of the last three (3) Fiscal Years, or if fewer than three (3)
Fiscal Years have elapsed, then the average for the Fiscal Years that have
elapsed since the Effective Date.
 
(b)  Unless the parties agree otherwise, Bank agrees that during the period
commencing on the Effective Date and concluding at the end of the initial Fiscal
Year, it will continue to implement, consistent with Exhibits D and S, the
marketing programs developed by JCPenney for such marketing period prior to the
Effective Date, in order to ensure a seamless transition of Program marketing
activities during that initial marketing period.
 
(c)  The Marketing Plan for each Fiscal Year shall include an analysis provided
by Bank, which analysis shall be prepared using publicly available information
of competitive private label credit programs offered by various competitors of
JCPenney listed in Exhibit Z or such other competitors as are otherwise agreed
to by the Program Coordinators.  Such analysis shall include a comparison of
Cardholder pricing and terms, card features such as rebate/point programs or
loyalty programs, exclusive cardholder offerings, different product offerings
such as preferred shopper cards, and supporting creative materials, such as
Cardholder applications and marketing materials.  
 
14
 
 
 
Such analysis also shall include a comparison of Internet credit card
functionality, including application, approval and authorization and other
factors that would support a comprehensive comparison of the JCPenney Program to
that of such other retailers, including credit sales penetration, credit line
utilization, and average balance level.
 
2.6   Marketing Obligation.
 
(a)  For each Fiscal Year during the term of this Agreement, Bank shall expend
an amount equal to the Bank Marketing Obligation in connection with marketing in
respect of the Program (or, for the Fiscal Year in which this Agreement
commences or terminates, the amount of the Bank Marketing Obligation computed
for that portion of such Fiscal Year that this Agreement is in effect).  The
Bank Marketing Obligation expenditures for each Fiscal Year shall be made
throughout that Fiscal Year in accordance with the then-current Marketing Plan
or as otherwise agreed to by the Marketing Workgroup. Unspent amounts from a
given Fiscal Year during the Term will be carried over to future Fiscal Years to
be spent during the Term. The Marketing Plan for the portion of the Fiscal Year
in which this Agreement is executed and the first full Fiscal Year thereafter is
attached as Exhibit S.  Those activities, the expenses of which shall be applied
against the Bank Marketing Obligation, as well as those activities the expenses
of which shall not be applied against the Bank Marketing Obligation, are set
forth in Exhibit D.  Bank shall provide a quarterly report to JCPenney regarding
all marketing expenses paid by Bank during the prior fiscal quarter and a
forecast for the balance of the Fiscal Year.
 
(b)  In addition to the Bank Marketing Obligation, the parties shall have the
rights and obligations set forth in Schedule 2.6(b).
 
(c)  JCPenney shall, at its own expense, in connection with such Relaunch,
supply to Bank appropriate value proposition(s) to be included in the Relaunch
mailing.
 
15
 
 
 
(d)  JCPenney agrees to marketing obligations  as set forth in Schedule 2.6(d).
 
2.7  Promotional Financing Programs.  JCPenney may offer AFF Skip Pay
Promotions, AFF With Pay Promotions, True Free Skip Pay Promotions, and True
Free With Pay Promotions, or such other promotions as are mutually agreed to by
the parties, to consumers as a part of marketing the Program (“Credit
Promotions”).  The frequency and volume of such Credit Promotions for Purchases
shall be determined by JCPenney, provided that the total Purchase meets or
exceeds the thresholds as may be established by Bank and JCPenney by mutual
agreement from time to time.  JCPenney shall pay Bank an AFF Skip Pay Fee with
respect to AFF Skip Pay Promotions, an AFF With Pay Fee with respect to AFF With
Pay Promotions, a True Free Skip Pay Fee with respect to True Free Skip Pay
Promotions, and a True Free With Pay Fee with respect to True Free With Pay
Promotions.  The initial AFF Skip Pay Fees, AFF With Pay Fees, True Free Skip
Pay Fees and True Free With Pay Fees are set forth in Exhibit U.  Bank shall not
implement any return to revolving trigger (an event that takes the promotional
balance off its promotional rate and onto the Account’s standard or delinquency
APR during the stated promotional period) without the prior written consent of
JCPenney.
 
2.8  Transition.  Bank and JCPenney shall cooperate with one another in
effecting an orderly and timely transition of the Program from JCPenney to the
Bank.  As soon as practicable, Bank shall provide all staff and other resources
necessary to provide the Services and operate the Program.  As soon as
practicable after the Effective Date, all Account Documentation, as appropriate,
and other such forms shall clearly disclose that Bank is the creditor.  Bank
acknowledges that there are additional applications and other Account documents,
as well as catalogs containing such materials, which indicate that JCPenney or
JCPenney Bank is making the credit decision, that are outstanding as of the
Effective Date in JCPenney Locations and private homes and offices.  JCPenney
will, and will cause each other Authorized Entity to, make commercially
reasonable efforts to remove such applications and other
 
16
 
 
 
Account Documentation from JCPenney Locations promptly upon receipt of such
Account Documentation from Bank.  Bank also agrees to honor JCPenney’s existing
credit marketing  programs set forth in Exhibit S until Bank and JCPenney
mutually agree to amend such programs.  If a Credit Card Application indicates
that JCPenney or JCPenney Bank is making the credit extension, then a notice
stating that Bank is establishing the Account and extending the credit will be
sent with the Credit Card to the applicant for whom the Account is opened.
 
ARTICLE III
 
ADMINISTRATION OF PROGRAM
 
3.1   Preparation of Documents.  Bank and JCPenney shall cooperate with and
assist each other in the preparation and delivery of Account Documentation to be
used in connection with the Program.  Bank shall provide to JCPenney, at Bank’s
expense, copies of all such Account Documentation, in Bank’s possession both
current and historical, and such other documents or materials as are reasonably
requested by JCPenney, to comply with any regulatory agency
proceedings.  JCPenney shall provide to Bank, at JCPenney’s expense, copies of
such Account Documentation in JCPenney’s possession, both current and
historical, and such other documents or materials as are reasonably requested by
Bank to comply with any regulatory agency proceedings.  Bank agrees to provide
the current Account Documentation which Bank is obligated to provide under this
Agreement in sufficient quantities to enable JCPenney to maintain its
participation in the Program, and Bank shall deliver such Account Documentation
to such locations as the parties mutually agree.  The design and marketing
panels, and segments thereof (if any), of certain Account Documentation
materials, namely Credit Card Applications, Credit Card carriers, Credit Card
Agreements, Credit Cards, Balance-Building Slips, change of terms notices, and
other credit-related promotional materials, shall be agreed upon by Bank and
JCPenney, and are subject to change from time to time as mutually agreed to by
the parties.  The initial form of the Credit Card plastic and Credit Card
carrier that Bank will use on the Effective Date shall be substantially in the
form of Exhibit J.
 
17
 
 
 
3.2   Personnel, Features and Technology.
 
(a)  Personnel, Features and Technology.  In order to establish and operate a
competitive private label credit card program, Bank shall: (i) provide a team of
key management personnel (including the personnel set forth on Exhibit AA) to
operate the Program in accordance with this Agreement with the levels of
competence, experience and expertise at least equal in the aggregate to those
provided by Bank to Bank’s other major private label credit card programs; (ii)
make available features and employ technology in support of the Program at the
same time that Bank makes such features available to and employs such technology
for Bank’s other private label credit card programs (except where unable to do
so because of the proprietary rights of others); and (iii) make available
features and employ technology in connection with the Program which are, in the
aggregate, at least equal to the features provided and the technology employed
by other leading private label credit card programs.  Notwithstanding anything
to the contrary in this Agreement, effective as of the Second Effective Date,
Bank’s key management personnel for the Program shall be as set forth in
Schedule 3.2(a).
 
(b)  Personnel Review.  On an annual basis, Bank shall conduct a review of the
quantity and the quality of the personnel operating the Program and will prepare
a plan detailing the Program’s personnel needs for the next Fiscal Year.  Such
plan will be discussed with the JCPenney Program Coordinator and if the JCPenney
Program Coordinator believes that the plan is inadequate, the area of concern
will be presented for discussion at the next Policy Committee meeting.  In the
event that the Policy Committee determines that additional staffing shall be
necessary to provide the Services or improve the effectiveness or
competitiveness in the Program, Bank shall use commercially reasonable efforts
to make sufficient personnel, with appropriate levels of competence, experience
and expertise, available to provide such Services as promptly as practicable.
 
(c)  Anticipated Features.  Bank shall provide anticipated features as set forth
in Schedule 3.2(c).
 
18
 
 
 
(d)  Evolution.  The parties anticipate that the Program (including the features
of the Program and the systems and technologies used by both parties in the
Program) will evolve over time to keep pace with technological advancements and
improvements in the methods of delivering data, receiving data, processing data,
generating output, marketing innovations, and performing other Services in
connection with the Program.  Subject to the provisions of this Section 3.2, the
parties agree to cooperate with each other in taking advantage of such
technological advancements and other improvements to maintain and improve the
effectiveness and competitiveness of the Program.
 
(e)  Certain Expenses.  Bank shall bear all of its own costs and expenses in
maintaining, developing, enhancing or otherwise modifying the features of the
Program and the systems and technologies of the Bank used in the
Program.  JCPenney shall bear all of its own costs and expenses in modifying its
systems and technologies to accommodate any such developments, enhancements or
other modifications by Bank; provided that Bank, notwithstanding anything to the
contrary herein, shall not be obligated to undertake any such development,
enhancement or other modification in connection with the Program that would
require JCPenney to make any such modification or incur any such cost or expense
without JCPenney’s prior written consent.
 
(f)  Access to Bank’s Consumer Database.  Except to the extent limited by the
proprietary rights of third parties, including other Bank customers, other
contractual obligations of Bank and Applicable Law, Bank shall provide JCPenney
and other Authorized Entities, at their reasonable request and costs,
information from its “prospect” database for the sole purpose of selling
merchandise in stores or by catalog or Internet, but information from such
database shall not be used for marketing by DMS.
 
3.3   Credit Terms and Credit Criteria.   Bank shall have the sole right to
establish and change Credit Terms and Credit Criteria, subject to the provisions
of this Section 3.3 and Schedule 3.3(a)-(e).
 
19
 
 
 
(a)  [Intentionally omitted]
 
(b)  [Intentionally omitted]
 
(c)  [Intentionally omitted]
 
(d)  [Intentionally omitted]
 
(e)  [Intentionally omitted]
 
(f)  Disaster Relief Programs.  Bank and JCPenney shall discuss and agree upon
disaster relief practices, including hurricane, flood, tornado and other natural
disaster programs when either the Bank Program Coordinator or the JCPenney
Program Coordinator believes such relief is necessary or appropriate under the
circumstances.
 
(g)  Pay-By-Phone Service Fees.  Notwithstanding anything to the contrary in
this Agreement, from and after the Second Effective Date through the Initial
Term, the parties’ rights and obligations in respect of pay-by-phone fees shall
be as set forth in Schedule 3.3(g).
 
(h)  Change in Credit Terms Noticed on May 20, 2009.  Certain acknowledgements
of the parties in respect of the change in credit terms noticed on May 20, 2009
are set forth in Schedule 3.3(h).
 
3.4   Losses.
 
(a)  As between Bank and JCPenney, all losses including, fraud, credit,
deceased, bankruptcy, or unauthorized transactions on Accounts, shall be borne
solely by Bank without recourse to JCPenney; except for (a) losses incurred in
respect of transactions charged back pursuant to Section 7.1 hereof, (b) losses
incurred after Accounts are purchased by JCPenney in accordance with Section
10.2, and (c) other losses expressly specified in Exhibit N.
 
20
 
 
 
(b)  As between Bank and JCPenney, both parties duly acknowledge that the
economic loss of Written-Off Accounts is a contributing factor when determining
the formula used in calculating the Participation Fee paid to JCPenney as
provided in Article IV and when determining Credit Criteria for individual
Cardholders.
 
3.5   Accounts.
 
(a)  Ownership of Accounts.  Bank shall be the sole and exclusive owner of all
Accounts and shall be entitled to receive all payments made by Cardholders on
Accounts.  Purchases under the Program shall constitute extensions of credit
directly from Bank to Cardholders.  JCPenney will not, at any time, have any
rights in any of the Accounts established under the Program or in any
obligations owing at any time thereunder unless JCPenney subsequently purchases
such Accounts or obligations from Bank.
 
(b)  Record Retention.  Bank shall comply with record retention standards for
the Program to be agreed upon by the parties, such record retention standards to
be no less than Bank’s record retention standards on the Effective Date,
provided that Bank shall keep individual electronic Account records for a
minimum of forty-eight (48) months after the Account ceases to be an Active
Account.
 
3.6   Ownership and Use of JCPenney Customer Information and Bank Portfolio
Information
 
(a)  Dual Relationships with Cardholders.  The parties recognize that
Cardholders are customers of both parties and, thus, each party has certain
ownership rights in information relating to those Cardholders.  The purpose of
this Section 3.6 is to clarify those respective ownership rights, as well as the
use rights of the parties relating to such information.
 
(b)  JCPenney Ownership and Use of JCPenney Customer Information.  JCPenney
shall have sole ownership rights in JCPenney Customer Information and the
exclusive right to use JCPenney Customer Information for any and
 
21
 
 
 
all purposes, except for those purposes for which Bank will use Bank Portfolio
Information as specified in Section 3.6(c).  Notwithstanding the foregoing,
JCPenney agrees that it shall not, and shall cause all other Authorized Entities
not to, use any JCPenney Customer Information in a manner which contravenes any
provision of this Agreement.
 
(c)  Bank Ownership and Use of Bank Portfolio Information.  During the term of
this Agreement and thereafter to the extent provided in any of Sections 3.9,
10.4 and 12.1(e), Bank shall have sole ownership rights in Bank Portfolio
Information;  provided, however, that Bank hereby agrees that its right to use
such Bank Portfolio Information, or any other information it receives, creates
or maintains in connection with the Program, shall be limited to the creation,
ownership, operation and collection of the Accounts, the marketing of Credit
Cards and credit features on Accounts, the operation of the Program, and
otherwise exercising its rights and performing its obligations under this
Agreement, all pursuant to, in accordance with, and as limited by, this
Agreement.  Bank also may use Bank Portfolio Information in connection with such
additional marketing or other activities as may be specifically agreed to from
time to time by JCPenney in writing.  The information use and transmission
limitations set forth in this Section 3.6(c) and in Section 3.6(g) shall survive
termination of this Agreement, except to the extent otherwise specified in
Sections 3.9, 10.4 and 12.1(e).
 
(d)  Transmission of Charge Transaction Data by JCPenney.  JCPenney shall
provide to Bank, Charge Transaction Data comprised of that point-of-sale
information agreed to by Bank and JCPenney as being necessary to process a
Purchase, credit or other transaction on an Account, or for such other uses as
are permitted by Section 3.6(c).  Such Charge Transaction Data shall become part
of Bank Portfolio Information.  JCPenney shall provide other information
relating to Cardholders or Cardholder Purchases to Bank upon Bank’s reasonable
request in connection with the administration of the Program, including copies
of documentation reasonably requested by Bank in order to respond to Cardholder
inquiries and/or disputes, in accordance with Exhibit FF.
 
22
 
 
 
(e)  Transmission of Address Changes and Other Information to JCPenney.  In
order to enable JCPenney to update JCPenney Customer Information, Bank shall
provide to JCPenney, at least monthly in electronic form with information
regarding name and address changes for Cardholders.  In addition, JCPenney may
retain information from Credit Card Applications directed to JCPenney, and Bank
shall provide information from Credit Card Applications received by Bank,
pursuant to customer consent provided for in Section 3.6(f).  Bank also shall
provide to JCPenney information relating to Cardholders’ use and repayment of
their Accounts, as well as information relating to Cardholders received by Bank
from third parties, to the extent permitted by Applicable Law; provided,
however, that Bank shall not, and shall not be obligated to, provide to JCPenney
credit reports received from consumer reporting agencies within the meaning of
the federal Fair Credit Reporting Act.  JCPenney agrees that it will not
transfer to any unaffiliated third-party information that JCPenney receives from
Bank that Bank had received from third parties.
 
(f)  Cardholder Consent.  Credit Card Applications shall include consent
language for receipt by JCPenney or its Affiliates of information from Credit
Card Applications.  The initial form of such consent language is set forth in
Exhibit G.  Such consent language shall apply whether such Credit Card
Applications will be received initially by Bank, by JCPenney, or by another
entity on behalf of Bank.  Similar consent language regarding the transmission
to JCPenney of information relating to Cardholders shall be included in the
Credit Card Agreements.
 
(g)  Transmission to and Use by Third Parties of Information.  Any transmission
or use of Bank Portfolio Information or any other information relating to
Cardholders or Accounts by or on behalf of Bank, to any third-party that is not
an Affiliate of Bank shall be subject to confidentiality commitments which shall
be similar in substance to the confidentiality provisions contained in this
Agreement.  Bank shall ensure that the use of Bank Portfolio Information and
other information relating to Cardholders and Accounts by any affiliated or
unaffiliated third-party to whom Bank provides such Bank Portfolio Information
shall be limited to those purposes specified in
 
23
 
 
 
Section 3.6(c), and that such uses shall not extend beyond the term of this
Agreement, except to the extent specified in Sections 3.9, 10.4 and
12.1(e).  Neither Bank nor any third-party engaged by Bank or otherwise working
on Bank’s behalf shall sell, transfer or otherwise provide any Bank Portfolio
Information or other information relating to Cardholders or Accounts to any
other person, or permit any other person to use, directly or indirectly, such
information for any purpose other than those purposes specified in Section
3.6(c).
 
(h)  Cooperation Regarding Information.  The parties agree to cooperate in
determining the extent to which information relating to Cardholders may be
shared and shall cooperate and use commercially reasonable efforts to address
changes in Applicable Law, in order to retain and facilitate each party’s
ownership rights in, continued access to, and economic value in information
relating to Cardholders or Accounts, including JCPenney Customer Information and
Bank Portfolio Information.
 
(i)  Security Standards.  JCPenney and Bank shall each implement and maintain
appropriate administrative, technical, and physical safeguards to (i) protect
the security, confidentiality, and integrity of all nonpublic personal
information about applicants or Cardholders, as defined in the Act (“nonpublic
personal information”), including, without limitation, Cardholder names,
addresses, and Account numbers, in all cases in accordance with the Act and
Regulations; (ii) protect against any anticipated threats or hazards to the
security or integrity of nonpublic personal information; and (iii) protect
against unauthorized access to or use of nonpublic personal information or
associated records which could result in substantial harm or inconvenience to
any Cardholder or applicant. JCPenney shall also require that each Authorized
Entity and any third party to whom nonpublic personal information is transferred
by or on behalf of JCPenney implements and maintains safeguards meeting the
above standards. Bank shall require that each Affiliate of Bank and any third
party (other than an Authorized Entity) to whom nonpublic personal information
is transferred by or on behalf of Bank implements and maintains safeguards
meeting the above standards. This subsection 3.6(i) shall not apply to
information JCPenney collects from its customers in its capacity
 
24
 
 
 
as a retailer, but shall apply to nonpublic personal information provided to
JCPenney by or on behalf of Bank and nonpublic personal information JCPenney
obtains in performing responsibilities under the Program.
 
3.7   Incidental Marketing Programs. The parties’ rights and obligations in
respect of  Incidental Marketing Programs shall be as set forth in Schedule 3.7.
 
3.8   New Stores; Acquisitions/New Affiliates.  The parties’ rights and
obligations in respect of new stores, acquisitions and new affiliates shall be
as set forth in Schedule 3.8.
 
3.9   Store Closings. The parties’ rights and obligations in respect of store
closings shall be as set forth in Schedule 3.9.
 
3.10   Information Access.  In order to enable JCPenney to update JCPenney
Customer Information, Bank shall provide to JCPenney monthly, a copy of the
Bank’s JCPenney Masterfile, at Bank’s expense, which shall include any and all
Account information maintained therein by or for Bank, subject only to such
limitations as required by Applicable Law.  Bank shall also provide JCPenney
access to Bank’s or its designee’s Datamart with respect to the Program, which
access shall be limited to five (5) simultaneous users.  JCPenney shall be
financially responsible for and shall maintain the telecommunication lines and
workstations necessary to access such Datamart and Bank shall provide, at its
expense, the necessary software and licenses to access such Datamart.  The
parties agree that they will use commercially reasonable efforts in accordance
with applicable privacy laws, regulations, standards and policies in order to
exchange their “Do not solicit lists” or their “Do not write lists” of
Cardholders.
 
3.11   Other In-Store Credit Activities.
 
(a)  Credit Support.  JCPenney shall provide in-store credit activities, which
include but are not limited to, acceptance of In-Store Payments and other credit
 
25
 
 
 
support, as more specifically set forth in Exhibit X.  Exhibit X also specifies
the Bank’s reimbursement to JCPenney for such in-store credit activities.
 
(b)  In-Store Payments.  JCPenney may accept, regardless of tender, In-Store
Payments from Cardholders on their Accounts in accordance with the Operating
Procedures.  All In-Store Payments shall be deemed to be held in trust by
JCPenney for the benefit of Bank until such payments are actually received by
Bank or netted by Bank against Charge Transaction Data submitted to Bank in
accordance with the Settlement Procedures in Exhibit B.  JCPenney may promote
the fact that Cardholders, or other persons acting on behalf of Cardholders, may
make In-Store Payments.  JCPenney shall, and shall cause each of the other
Authorized Entities to, notify Bank immediately on receipt of In-Store
Payments.  Such In-Store Payments shall be credited to the Cardholder’s Account
as of the date the payment is accepted in the store and the “open-to-buy” on
such Account shall be increased immediately upon Bank’s receipt of notice of
payment from JCPenney or an Authorized Entity to reflect such In-Store Payment
regardless of tender (except to the extent any payments are floated pursuant to
the check kiting payment float logic in place as of the Second Effective Date as
set forth in Schedule 3.11(b), which logic shall not be changed without the
approval of JCPenney).  Upon Cardholder’s request, JCPenney shall issue receipts
for such payments in compliance with Applicable Law substantially in the form
attached as Exhibit KK.  As soon as practicable, but in any event prior to March
31, 2000, JCPenney’s In-Store Payment receipt shall state: “We are taking this
payment on your behalf.  It is not deemed accepted until actually received by
Bank” or such other language as may be agreed to by the parties.
 
3.12   Training.
 
(a)  Bank and JCPenney acknowledge the importance of training.  The Policy
Committee shall agree upon the training which is appropriate and necessary to
achieve a successful Program.
 
26
 
 
 
(b)  To train Bank employees, JCPenney, at its expense, shall develop
orientation materials to introduce Bank employees to JCPenney and to keep them
current on the direction, products, merchandising and marketing programs of
JCPenney’s various businesses and Bank, at its expense, shall make its employees
and the materials available for training with respect to JCPenney’s and
Authorized Entities’ businesses, using appropriate means to provide such
training.  Bank, at its expense, shall develop, cause to be developed or
purchase, and administer all other training to its employees to enhance their
ability to perform the services contemplated under this Agreement.
 
(c)  To train JCPenney employees, Bank, at its expense, shall develop and
produce materials for training associates of JCPenney and the other Authorized
Entities on the Program.  JCPenney, at its expense, shall use such materials to
train its associates and the associates of Authorized Entities to promote the
Program, accept Credit Card Applications, and obtain authorizations using
appropriate means to provide such training.  Bank also shall assist JCPenney and
other Authorized Entities with training of employees of JCPenney and other
Authorized Entities in credit-related issues by providing the number of
employees specified on Schedule 3.12(c), among whose principal duties as field
marketing managers will be to assist with training to the extent provided in
this Agreement with respect to the Program, and in such other fashion as may be
mutually agreed to by the parties.  JCPenney and other Authorized Entities shall
use their training distribution mechanism and the training staff to provide
store personnel and other appropriate employees the information to perform store
operations and other obligations of JCPenney and other Authorized Entities under
the Program.
 
(d)  Bank shall assist JCPenney and other Authorized Entities with making
commercially reasonable changes to the credit-related Operating Procedures and
with training of employees by providing them with training materials with
respect to the implementation of in-store credit-related changes as a result of
changes in Applicable Law.
 
3.13   Change and Quality Control.
 
27
 
 
 
Excluding changes in Credit Terms and Credit Criteria (which shall be subject to
Section 3.3 and not this Section 3.13):
 
(a)  Where practicable, all material changes to the features, products, and
services offered to Cardholders or prospective Cardholders proposed to be made
by the Bank during any Fiscal Year shall be submitted to the planning process
that occurs between Bank and JCPenney prior to the beginning of such Fiscal
Year; provided however, that the foregoing does not prohibit Bank from proposing
a material change during the rest of the Fiscal Year.  Unless otherwise mutually
agreed by JCPenney and Bank, Bank shall, to the extent prudent (taking into
account factors such as Bank’s prior experience with such changes, industry
experience with such changes and other appropriate factors), test or analyze
such proposed material changes prior to implementation to ensure that such
changes achieve their intended results.  Upon the discovery of any material
unintended adverse effect on the Cardholders, JCPenney or the Program, unless
otherwise mutually agreed, Bank shall take commercially reasonable necessary
steps to restore the Program to its intended state as soon as practicable.
 
(b)  Bank shall keep JCPenney reasonably informed prior to and during the
process of making material changes to its systems or processes relating to the
Program.  In particular, Bank shall notify JCPenney as early as practicable
prior to closing any material facilities used to provide the Services or operate
the Program.  In the event of any closing of the Puerto Rico facility, Bank
shall take appropriate steps to maintain Spanish language servicing capability
in its other facilities.  Prior to making any of the material changes described
above, Bank shall, to the extent prudent (taking into account factors such as
Bank’s prior experience with such changes and other appropriate factors), test
or analyze such changes to ensure that such changes achieve their intended
results in a reliable manner.  Upon the discovery of any material, unintended
adverse effect on the Cardholders, JCPenney or the Program, unless otherwise
mutually agreed, Bank shall immediately take all commercially reasonable
 
28
 
 
 
 steps (taking into account the impact on the Program and the parties) to
restore the Program to its intended state as soon as practicable.
 
(c)  Bank shall keep JCPenney informed regarding the results of tests or
analyses and the implementation of changes under this Section 3.13 and shall
provide JCPenney with appropriate opportunities to provide input regarding such
tests or analyses and changes.
 
(d)  Without JCPenney’s prior written approval, Bank shall not make any changes
to its systems or processes relating to the Program that would require JCPenney
to make material changes to its systems or processes, except if required by a
change in Applicable Law.  In such case, Bank shall take commercially reasonable
steps to minimize the cost and disruption of any such change to JCPenney.
 
3.14   Delivery of Information.
 
(a)  After the Conversion Date, and except as otherwise provided in Section
3.10, Bank shall be responsible for, at Bank’s expense, all delivery of
electronic information to and from JCPenney.  In addition, all risk of delivery
before electronic information arrives at JCPenney, and risk of delivery once
electronic information leaves the possession of JCPenney, shall be the risk and
liability of Bank.  Bank shall be responsible, at Bank’s expense, for arranging
all maintenance of electronic delivery channels owned or provided by
Bank.  JCPenney shall be responsible, at JCPenney’s expense, for arranging all
maintenance of electronic delivery channels owned or provided by JCPenney or any
Authorized Entity.  However, JCPenney will pay for and be responsible for the
data transmission line from the Datamart to JCPenney.
 
(b)  Each party shall bear the risk and cost of delivery of materials it ships
to the other party by other methods.  Risk of delivery lies with the sender
until receipt by the other party.  For the avoidance of doubt, the parties agree
that JCPenney shall be responsible for all postage costs (whether public or
private) related to shipment of materials from JCPenney Locations to Bank or
U.S. locations designated by Bank and
 
29
 
 
 
Bank shall be responsible for all postage costs (whether public or private)
related to shipment of materials from Bank locations to JCPenney Locations or
U.S. locations designated by JCPenney.
 
3.15   Merchandise Liability.  Notwithstanding any other provision of this
Agreement, (a) JCPenney shall be liable under any transaction it or another
Authorized Entity has with any Cardholder with respect to the Goods and/or
Services purchased by such Cardholder (as opposed solely to the Credit Card
Agreement, Account or Indebtedness), and, to the extent JCPenney or such other
Authorized Entity is responsible for the performance of the duties and
obligations pursuant thereto, JCPenney or such other Authorized Entity shall
remain liable to the same extent as if this Agreement had not been executed, (b)
the exercise by Bank of any of its rights pursuant to this Agreement shall not
release JCPenney or such other Authorized Entity from any of its duties or
obligations under any transaction with any Cardholder with respect to Goods
and/or Services purchased by such Cardholder, (c) Bank shall not have any
obligation or liability of any nature, secured or unsecured, whether fixed,
contingent or otherwise, with respect to any such Goods and/or Services and (d)
JCPenney shall be obligated under this Section 3.15 to perform or otherwise bear
any such duty or obligation or liability of any other Authorized Entity.
 
3.16   Inserts and Other Statement Communications.  JCPenney shall have the sole
right, except as provided below, to include JCPenney’s or Authorized Entities’
product and service advertisements in Billing Statements sent to Cardholders,
whether as a statement insert, statement message, bangtail, envelope message or
other form (including an electronic equivalent to the extent practicable and
provided under similar terms if Bank implements electronic billing), provided
that such advertisements conform to the requirements for such Billing Statement
inserts or other messages initially as set forth in Exhibit Q, including the
timing for delivery to specified locations.  In the event that (a) the inserts
cause the postage payable in respect of Billing Statements to exceed the postage
otherwise payable by Bank or (b) JCPenney otherwise takes action that increases
the cost to Bank of inclusions of inserts or
 
30
 
 
 
distribution of Billing Statements, then Bank shall notify JCPenney of the
amount of such increased cost.  If pre-approved by JCPenney, JCPenney shall
reimburse Bank for such excess postage or other incremental costs, including
bangtails, and, if not preapproved or otherwise agreed in the Marketing Plan,
the mailing will exclude those items which would have resulted in an increase in
postage costs.  The parties’ further rights and obligations in respect of
inserts and other statement communications shall be as set forth in Schedule
3.16.
 
3.17   Operating Procedures.
 
(a)  The Operating Procedures as of November 5, 2009 are attached as Exhibit C,
and they may, from time to time, be amended by JCPenney in its sole discretion,
provided that no such amendment that could materially affect Bank shall be made
without mutual agreement of the parties.
 
(b)  Without Bank’s prior written approval JCPenney shall not make any changes
to its systems or processes relating to the Program that would require the Bank
to make material changes to its systems or processes, except if as required by a
change in Applicable Law.  In such case, JCPenney shall take commercially
reasonable steps to minimize the cost and disruption of any such change to Bank.
 
3.18   Program Governance.
 
(a)  Bank and JCPenney each shall assign, on a full time basis, an employee
knowledgeable about the Program and the Relationship Agreements to serve as its
liaison to the other party with regard to the day-to-day operation of the
Program.  Bank’s employee shall be referred to as the “Bank Program Coordinator”
and JCPenney’s employee shall be referred to as the “JCPenney Program
Coordinator.”  Bank agrees that it will appoint a Senior Vice President as the
Bank Program Coordinator to be responsible for the day-to-day operation of the
Program.  JCPenney agrees that it will appoint a senior manager at the director
level as the JCPenney Program Coordinator, provided, however, that JCPenney
shall make such appointment
 
31
 
 
 
within sixty (60) days after the date hereof.  Each party agrees that it will
seek the input of the other party before it makes its Program Coordinator
appointment, including any future appointments to replace a Program
Coordinator.  In addition, each of Bank and JCPenney shall appoint an employee
to be a full-time liaison to resolve high-level service issues.
 
(b)  The parties agree to participate and cooperate fully in the governance
structure in accordance with Exhibit I.
 
3.19   Balance-Building Programs.  Bank may, with JCPenney’s prior written
consent, offer Balance-Building Programs for Accounts after testing such
Balance-Building Program in conjunction with a sample JCPenney database.  Bank
shall implement such Balance-Building Programs in a way that will not result in
a Cardholder’s open-to-buy being reduced by acceptance of the offer, such as by
establishing a separate credit line or increasing the overall credit limit for
Cardholders accepting such offers.
 
3.20   Reports.
 
(a)  Bank shall make available to JCPenney such standard and customized reports
relating to the Cardholders, the Accounts and the Program as JCPenney may
reasonably request from time to time.  Bank will not charge for customized
reports similar to the types of reports that Bank provides to its management or
other customers at no cost.  If a customized report requested by JCPenney
involves substantial additional costs, Bank will inform JCPenney, which shall
have the option at its expense, to have Bank produce such report.  The forum for
requesting such reports shall be the Program Coordinators and the expense,
content, form, timing (e.g., daily, weekly, monthly, etc.) and method of
delivery (e.g., electronic, paper, etc.) of such reports shall be discussed by
the Program Coordinators and, if there is a dispute, it shall be resolved by the
Policy Committee.
 
32
 
 
 
(b)  Bank shall deliver to JCPenney (i) on a weekly basis, a written summary of
the volumes and types of Cardholder inquires and complaints; and (ii) promptly
after receipt thereof, copies of any Cardholder surveys conducted by or on
behalf of Bank or any of its outsourcers relating to the Program.
 
(c)  Beginning for the month of January, 2010, Bank shall deliver to JCPenney
the financial statements described in Schedule 3.20(c).  At the start of each
calendar year, Bank shall provide to JCPenney a preliminary budget for that
coming year
 
(d)  Bank shall deliver to JCPenney reports on the satisfaction of the
Performance Standards as set forth in Exhibit F.
 
(e)  Bank shall deliver a daily report with each settlement showing calculation
of the settlement amount pursuant to Exhibit B.
 
3.21   Exclusivity.  The parties’ rights and obligations in respect of
exclusivity shall be as set forth in Schedule 3.21.
 
3.22   No Discrimination.  JCPenney shall not impose any surcharge, application,
restocking, processing or other fee or special condition on Cardholders, except
where a comparable fee or condition applies equally to non-Cardholders.
 
3.23   Outsourcing.  Bank acknowledges that JCPenney entered this Agreement
because of the specific skills presented by Bank, GE Capital and its other
Affiliates.  Bank and its Affiliates, including GE Capital, shall perform
customer service, early stage collection activities (i.e., any delinquency which
is less than four (4) payments past due on an Account, except that collection
activities with respect to skips, bankruptcies and first payment defaults shall
not be early stage collection activities) and key management positions as set
forth in Exhibit AA.  Outsourcing of Services other than customer service, early
stage collection activities and key management positions shall not require
JCPenney’s consent; provided, that, Bank shall notify JCPenney of such use
(except where such use is of an Affiliate of Bank) prior to
 
33
 
 
 
commencement of such services.  All outsourcing arrangements, including with an
Affiliate of Bank, shall be subject to the same system back-up and disaster
recovery standards for which Bank is responsible pursuant to this
Agreement.  Any outsourcing arrangement entered into by Bank in connection with
the Program shall not relieve Bank of its obligations or liability under this
Agreement, including but not limited to the Performance Standards, and Bank
shall be liable for any actions of such outsourcing entity that performs
functions on behalf of Bank in connection with the Program.
 
3.24   Sales Tax Recovery.  The parties have agreed to jointly gather the
documentation and information necessary for the parties to pursue, analyze,
file, defend and/or litigate sales tax refunds, deductions, credits and/or audit
offsets arising from Written-Off Accounts (the “Sales Tax Recovery
Program”).  The procedures for the Sales Tax Recovery Program shall be as set
forth in Schedule 3.24.
 
3.25   Payments through Loyalty Coupons.  The parties’ rights and obligations in
respect of Loyalty Coupons shall be as set forth in Schedule 3.25.
 
3.26   Payments through Direct Coupons.  The parties’ rights and obligations in
respect of Direct Coupons shall be as set forth in Schedule 3.26.
 
3.27   Association Interchange Fees for Purchases at Drug Chain with Dual Card.
The parties’ rights and obligations in respect of certain Association
interchange fees shall be as set forth in Schedule 3.27.
 
3.28   General Treatment of Purchases with Dual Card at Drug Chain.  The
parties’ rights and obligations in respect of the general treatment of Purchases
with Dual Cards at Drug Chain shall be as set forth in Schedule 3.28.
 
ARTICLE IV
SETTLEMENT
 
4.1   Participation Fee. Bank shall pay to JCPenney participation fees as
defined in and calculated in accordance with Schedule 4.1 and Schedule 4.1-1 on
the
 
34
 
 
 
 date(s) specified in Schedule 4.1 and Schedule 4.1-1.
 
4.2   [Intentionally Omitted.]
 
4.3   Private Label Program Gain Share Payment. Commencing for the first
Measurement Period, Bank shall pay to JCPenney the Private Label Program Gain
Share Payment(s) as defined in and calculated in accordance with Schedule 4.3 on
the date(s) specified in such Schedule 4.3.
 
4.4   Annual Signing Bonus.  In connection with the execution of this Agreement
as of the Second Effective Date, Bank shall pay to JCPenney an Annual Signing
Bonus as defined in and calculated in accordance with Schedule 4.4 on the
date(s) specified in Schedule 4.4.
 
4.5   Application Bounty Payment.  Bank shall pay to JCPenney an Application
Bounty Payment as defined in and calculated in accordance with Schedule 4.5 on
the date(s) specified in Schedule 4.5.
 
ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF JCPENNEY
 
5.1   General Representations, Warranties, and Covenants.  To induce Bank to
enter into this Agreement and to establish and administer this Program, all as
herein provided for, JCPenney makes to Bank the representations, warranties, and
covenants set forth in this Article V :
 
(a)  Account Information.  On the date hereof, the terms and conditions
applicable to Existing Accounts as reflected in the Cardholder notification
referred to in Section 2.1(c) and in the Credit Card Agreement issued to
existing Cardholders with the aforementioned Cardholder notification are true,
complete, correct and accurate in all respects.
 
(b)  JCPenney Financial Information.  Bank may review JCPenney’s annual report
and other publicly available financial data.  To facilitate Bank in doing so,
 
35
 
 
 
JCPenney shall, upon Bank’s request, and at Bank’s expense, deliver to Bank such
publicly available financial data promptly as soon as such information otherwise
is publicly available.  In addition, JCPenney shall provide to Bank monthly
Eligible Department Store/Catalog/Internet Sales Volume.
 
(c)  Compliance with Law.  JCPenney shall comply, and shall cause each of the
other Authorized Entities to comply, with Applicable Law in all material
respects relating to the Program.
 
(d)  Corporate Existence.  JCPenney is a corporation, duly organized, validly
existing and in good standing under the laws of the state of Delaware and is
authorized to conduct business under such laws as now conducted, and shall
maintain such status and authority during the term of this Agreement.
 
(e)  Corporate Power and Authorization.  JCPenney represents and warrants that
it has full power and authority (including full corporate power and authority)
to execute and deliver this Agreement and each other Relationship Agreement to
which it is a party, and to perform its obligations hereunder and
thereunder.  JCPenney further represents and warrants that this Agreement has
been duly authorized by all necessary corporate and stockholder action and has
been (or will be at the Effective Date) duly executed and delivered by JCPenney
and is (or will be at the Effective Date) the valid and binding obligation of
JCPenney, enforceable against JCPenney in accordance with its terms.
 
(f)  Accounts.  JCPenney shall not, and shall not permit any other Authorized
Entity to, represent itself as the owner of Accounts or Indebtedness owned by
Bank hereunder; provided that JCPenney will not be considered to be in breach of
this covenant to the extent JCPenney or other Authorized Entities use existing
Account Documentation on hand inadvertently or at the written instruction of
Bank.
 
(g)  Disaster Recovery.  JCPenney represents, warrants and covenants that it and
each of its Affiliates which is another Authorized Entity has and shall
 
36
 
 
 
maintain a pre-defined contingency and disaster recovery plan that will restore
services affecting the Program and, to the extent practicable, will provide Bank
with prior written notification of any modification of such plans.  JCPenney
shall provide Bank with access to review applicable portions of such plans, upon
the reasonable request of Bank.
 
(h)  No Default.  JCPenney represents and warrants as of the date of this
Agreement that no default has occurred which, with the passage of time or the
giving of notice or both, and the failure to cure, would constitute an Event of
Default as defined in Section 9.
 
(i)  No Pending Litigation.  JCPenney represents and warrants that there are no,
and will not be any, (i) civil, criminal or administrative actions, suits,
claims, hearings, investigations or proceedings pending (including any
counterclaims) or, to JCPenney’s knowledge, threatened against JCPenney or any
Authorized Entity that would materially impair the ability of JCPenney to
perform its obligations under this Agreement or any other Relationship
Agreement; or (ii) Liabilities or any other facts or circumstances to JCPenney’s
knowledge that form the basis for any valid claim against or liability of
JCPenney or any Authorized Entity that would materially impair the ability of
JCPenney to perform its obligations under this Agreement or any other
Relationship Agreement; provided, however that for purposes of reaffirming this
representation and warranty after the date hereof, this representation and
warranty shall give effect to any available insurance proceeds and any
reasonable defenses available to JCPenney or another Authorized Entity in
connection with the matters identified in clause (i) or (ii) hereof.  JCPenney
hereby represents and warrants that it has not been the subject of any
proceeding, and to its knowledge that there has there been no investigations, by
or before any governmental entity, in either case relating to the Existing
Accounts from January 1, 1997 through the Effective Date.
 
(j)  Noncontravention.  JCPenney represents and warrants that the execution,
delivery and performance of this Agreement and any other Relationship Agreement
and the consummation of the transactions contemplated hereby and thereby do not
and will not (i) violate the charter or by-laws or any equivalent organizational
 
37
 
 
 
document of JCPenney, or (ii) violate any applicable material law, rule,
regulation, judgment, injunction, order or decree to which JCPenney is subject,
or (iii) violate any material contract, instrument or document to which JCPenney
is a party or (iv) constitute a default under any existing material contract,
instrument or document to which JCPenney is a party.
 
(k)  Notice of Adverse Conditions.  JCPenney agrees to notify Bank, subject to
any confidentiality requirements, promptly after it is notified, and in any case
no later than fifteen (15) days thereafter, of any order by any court or
regulatory body or any agreement with a court or regulatory body materially and
adversely affecting its or another Authorized Entity’s ability to perform its or
their obligations hereunder, or in connection with the Program or engage in any
activities, contemplated in connection with the Program or under this Agreement
or is notified of any activity that would reasonably be expected to have a
material adverse effect on the Program or would reasonably be expected to have a
material adverse effect on any of them or Bank.  JCPenney also agrees, subject
to any confidentiality requirements, to provide advance warning of any
discussions with any court or regulatory body that would reasonably be expected
to adversely and materially affect any of the activities contemplated under this
Agreement.
 
(l)  Records.  JCPenney shall keep, and shall cause each of the other Authorized
Entities to keep, adequate records and books of account with respect to all of
its business activities relating to the Program, in which proper entries,
reflecting all of JCPenney’s or the other Authorized Entities’ (as applicable)
financial transactions, are made in accordance with applicable accounting
procedures.
 
(m)  Trademarks.  JCPenney represents and warrants to Bank as of the date hereof
and throughout the term of this Agreement that it has the right and power to
license the Marks as defined in Section 12.16 to Bank for use as contemplated by
this Agreement.
 
38
 
 
 
(n)  Cardholder Relations.  JCPenney agrees to each of the following covenants
with respect to the Accounts:
 
i.  JCPenney shall respond to Bank promptly, and cooperate with Bank, in
connection with the resolution of disputes with Cardholders;
 
ii.  JCPenney shall maintain a policy for the exchange and return of Goods and
adjustments for Services rendered or not rendered that is in accordance with
Applicable Law;
 
iii.  JCPenney shall comply with all of JCPenney’s warranties, if any, with
respect to Goods and/or Services sold under an Account.  Nothing in this
paragraph (n) shall restrict JCPenney from selling Goods and/or Services subject
to normal manufacturer’s warranties.
 
(o)  Taxes.  Unless Bank shall otherwise consent in writing, JCPenney shall, and
shall cause each of the other Authorized Entities to, pay, collect and remit,
when due, any sales taxes relating to the sale of Goods and/or Services.
 
ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BANK
 
6.1   General Representations, Warranties, and Covenants.  To induce JCPenney to
enter into this Agreement and participate in the Program, all as herein provided
for, Bank makes to JCPenney the representations, warranties, and covenants set
forth in this Article VI:
 
(a)  Account Information.  Upon JCPenney’s reasonable request, Bank shall
provide to JCPenney, to the extent available to Bank, information indicating,
for each Account, the terms and conditions applicable to such Account under the
Credit Card Agreement governing such Account, including the law applicable to
such Account.
 
(b)  Bank’s Financial Information.  JCPenney may review Bank’s call report and
other publicly available financial data.  To facilitate JCPenney in doing so,
 
39
 
 
 
Bank shall, upon JCPenney’s request, and at JCPenney’s expense, deliver to
JCPenney such publicly available financial reports and financial data promptly
as soon as such information otherwise is available.
 
(c)  Compliance with Law.  Bank shall comply with Applicable Law in all material
respects relating to the Program.
 
(d)  Corporate Existence.  Bank is a federal savings bank duly organized,
validly existing and in good standing under the laws of the United States and is
authorized to conduct business under such laws as now conducted. Bank shall
maintain such status and authority during the term of this Agreement.
 
(e)  Corporate Power and Authorization.  Bank represents and warrants that it
has full power and authority (including full corporate power and authority) to
execute and deliver this Agreement and each other Relationship Agreement to
which it is party, and to perform its obligations hereunder.  Bank further
represents and warrants that this Agreement has been duly authorized by all
necessary corporate and stockholder action and has been (or will be at the
Effective Date) duly executed and delivered by Bank and is (or will be at the
Effective Date) the valid and binding obligation of Bank, enforceable against
Bank in accordance with its terms.
 
(f)  DMS Processing.  Bank shall maintain all necessary processing capabilities
in order to process insurance products and non-insurance services and products
offered by DMS as set forth in Exhibit N and any other products and services to
the extent they require comparable levels of service.
 
(g)  Disaster Recovery.  Bank represents, warrants and covenants that it and
each of its Affiliates to the extent such Affiliate is performing services in
connection with the Program has and shall maintain a pre-defined contingency and
disaster recovery plan that will restore services affecting the Program and, to
the extent practicable, will provide JCPenney with prior written notification of
any modification of
 
40
 
 
 
such plans.  Bank shall provide JCPenney with access to review applicable
portions of such plan, upon the reasonable request of Bank.
 
(h)  No Default.  Bank represents and warrants as of the date of this Agreement
that no default has occurred which, with the passage of time or the giving of
notice or both, and the failure to cure, would constitute an Event of Default as
defined in Section 9.
 
(i)  No Pending Litigation.  Bank represents and warrants that there are no, and
will not be any, (i) civil, criminal or administrative actions, suits, claims,
hearings, investigations or proceedings pending (including any counterclaims)
or, to Bank’s knowledge, threatened against Bank that would materially impair
the ability of Bank to perform its obligations under this Agreement, or any
other Relationship Agreement or (ii) Liabilities or any other facts or
circumstances to Bank’s knowledge that form the basis for any valid claim
against or liability of Bank that would materially impair the ability of Bank to
perform its obligations under this Agreement; provided, however that for
purposes of reaffirming this representation and warranty after the date hereof,
this representation and warranty shall give effect to any available insurance
proceeds and any reasonable defenses available to Bank in connection with the
matters identified in clause (i) or (ii) hereof.  Bank represents and warrants
that, except as set forth in Exhibit CC, it has not been the subject of any
proceeding nor to Bank’s knowledge have there been any investigations by or
before any governmental entity, in either case relating to its credit card
business from January 1, 1997 through the Effective Date.
 
(j)  Noncontravention.  Bank represents and warrants that the execution,
delivery and performance by Bank of this Agreement and any other Relationship
Agreement and the consummation of the transactions contemplated hereby and
thereby do not and will not (i) violate the charter or by-laws or any equivalent
organizational document of Bank, or (ii) violate any applicable material law,
rule, regulation, judgment, injunction, order or decree to which Bank is
subject, or (iii) violate any material contract, instrument or document to which
Bank is a party, or (iv)
 
41
 
 
 
constitute a default under any existing material contract, instrument or
document to which Bank is a party.
 
(k)  Notice of Adverse Conditions.  Bank agrees to notify JCPenney, and subject
to any confidentiality requirements, promptly after Bank is notified, and in any
case no later than fifteen (15) days thereafter, of any order by any court or
regulatory body or any agreement with a court or regulatory body materially and
adversely affecting the ability of Bank to furnish the Services, or engage in
any activities, contemplated in connection with the Program or under this
Agreement or is notified of any activity that would reasonably be expected to
have a material adverse effect on the Program or would reasonably be expected to
have a material adverse effect on JCPenney or any other Authorized Entity.  Bank
also agrees, subject to confidentiality requirements, to provide advance warning
of any discussions with any court or regulatory body that would reasonably be
expected to adversely and materially affect any of the activities contemplated
under this Agreement.
 
(l)  Records.  Bank shall keep adequate records and books of account with
respect to all of its business activities relating to the Program, in which
proper entries, reflecting all of Bank’s financial transactions with respect to
the Program, are made in accordance with applicable accounting procedures.
 
(m)   Trademarks.  Bank represents and warrants to JCPenney as of the date
hereof and throughout the term of this Agreement that it has the right and power
to license the Bank Marks, as defined in Section 12.16 to JCPenney for use as
contemplated by this Agreement.
 
(n)  Cardholder Relations.  Bank shall respond to JCPenney promptly, and
cooperate with JCPenney, in connection with the resolution of disputes with
Cardholders.
 
ARTICLE VII
CHARGEBACKS
 
42
 
 
 
 
7.1   Chargebacks.  Bank’s chargeback rights and procedures to be followed shall
be as set forth in Exhibit E, including chargeback rights with respect to sales
transactions occurring prior to the date of the Agreement with respect to
Existing Accounts, provided that JCPenney’s responsibilities thereunder shall
not extend to any matter which is the obligation of Bank under this Agreement.
 
ARTICLE VIII
UCC FILINGS
 
8.1   Grant of Security Interest; Precautionary Filing.
 
(a)  Purchases under the Program shall constitute extensions of credit directly
from Bank to customers of JCPenney, other Authorized Entities and/or, to the
extent of Purchases under the Dual Card Program, other merchants.  The Uniform
Commercial Code (“UCC”) does not apply to the Program or to any of the
transactions under the Program including, without limitation, the Bank Private
Label Marketing Obligation and Bank Dual Card Marketing Obligation.  However,
both (i) against the possibility that it is determined that such extensions of
credit are secured financings of JCPenney, and (ii) to secure payment of and
performance by JCPenney of any and all indebtedness, liabilities, or
obligations, now existing or hereafter arising pursuant to this Agreement,
JCPenney hereby grants to Bank a security interest in all of JCPenney’s right,
title and interest, if any, now existing or hereafter arising in, to and under
the following property (in each case, existing at any time, past, present or
future) (collectively, the “Bank Property”):  (A) all Accounts, Account
Documentation and Indebtedness; (B) the Bank Private Label and Bank Dual Card
Marketing Obligations, (C) all deposits, credit balances and reserves on Bank’s
books related to any Accounts; (D) all returned merchandise sold on an Account;
and (E) all proceeds of the foregoing.
 
(b)  JCPenney represents and warrants that it has not, on or before the date of
this Agreement, granted any Potentially Competing Security Interests or signed
any Potentially Competing Financing Statements other than any security interests
or financing statements that have lapsed or been terminated.  JCPenney agrees
that it will
 
43
 
 
 
not, on or after the date of this Agreement, grant any Potentially Competing
Security Interest or sign any Potentially Competing Financing Statement, by
adding to any grant of a security interest by JCPenney that may be a Potentially
Competing Security Interest, which shall expressly include a provision in such
grant that excludes any interest of Bank as provided in Section 8.1(a).  If,
despite JCPenney’s commercially reasonable efforts, such language is not
included through inadvertence in a grant of Potentially Competing Security
Interest, JCPenney will act diligently in soliciting such other secured party to
carve out of its security interest the property specified in Section 8.1(a) so
that there is no Potentially Competing Security Interest.
 
(c)  JCPenney agrees to cooperate fully with the Bank as Bank may reasonably
request in order to give effect to and perfect the security interests granted by
this Article VIII.  JCPenney agrees to provide Bank with not less than thirty
(30) days prior written notice of any change in location of the executive
offices or principal place of business of JCPenney or of any change of
JCPenney’s corporate name and JCPenney shall supply Bank with signed copies of
all filings requested by Bank within ten (10) days of such request and shall
promptly take such actions as Bank may reasonably determine to be necessary or
appropriate to preserve and maintain at all times the perfection and priority of
the security interests granted or purported to be granted to Bank
hereunder.  Unless Bank shall have otherwise consented in writing, JCPenney
shall not create, assume or suffer to exist any lien on any of its right, title
or interest under this Agreement or in the proceeds thereof.  The initial form
of the Financing Statement(s) shall be in substantially the form of Exhibit Y,
and amendments shall be in a form reasonably acceptable to JCPenney.
 
ARTICLE IX
EVENTS OF DEFAULT
 
9.1   Events of Default.  The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an “Event of
Default” hereunder giving the non-defaulting party the remedies set forth in
Section 9.2:
 
44
 
 
 
(a)  If Bank fails to make any settlement payment when due and payable pursuant
to this Agreement and the Settlement Procedures with respect to the daily
settlement payments set forth in Exhibits B and N and, such settlement payment
is not paid within three (3) Business Days following notice of such failure to
pay.
 
(b)  Either party shall fail to make any payment (other than a daily settlement
payment pursuant to the Settlement Procedures) of any amount due pursuant to
this Agreement when due and payable or declared due and payable and the same
shall remain unpaid for a period of thirty (30) days after the other party has
given written notice of such failure to pay.
 
(c)  Either party shall materially breach any covenant or material provision
contained herein that is required to be performed by it and the same shall
remain unremedied for a period of forty-five (45) days after written notice
thereof to the breaching party.
 
(d)  Any representation or warranty of either party in this Agreement shall not
be true and correct in any material respect as of the date when made or
reaffirmed, and that party cannot make that representation or warranty true
within thirty (30) days after written notice thereof to the breaching party.
 
(e)  Either party (i) shall not be Solvent; (ii) shall have any proceeding
instituted by or against it seeking to adjudicate it as bankrupt or insolvent or
seeking liquidation, reorganization or any similar alternative under any law
relating to bankruptcy or relief of debtors, or seeking the entry of an order
for relief or the appointment of a receiver or other similar official for it or
for any substantial part of its property, and, in the case of any proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of thirty (30) days, or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver or other similar
official for, it or any substantial part of its property) shall occur; or (iii)
shall take any
 
45
 
 
 
corporate action to authorize any of the actions set forth in clause (ii) of
this paragraph (e).
 
(f)  It shall be an Event of Default by Bank if the circumstance described in
Schedule 9.1(f) shall have occurred.
 
(g)  It shall be an Event of Default by JCPenney if the circumstances described
in Schedule 9.1(g) shall have occurred.
 
(h)  It shall be an Event of Default by Bank if an Event of Default occurs under
the GE Capital Guaranty.
 
9.2   Remedies.  Upon an Event of Default, the nondefaulting party may terminate
this Agreement pursuant to Section 10.3, in addition to any other rights or
remedies available to the nondefaulting party under this Agreement.
 
ARTICLE X
TERM/TERMINATION
 
10.1   Initial and Renewal Term.  This Agreement shall be effective as of the
Effective Date and shall remain in effect  until February 1, 2014 (the “Initial
Term”) and shall thereafter be automatically renewed for successive two (2)
Fiscal Year terms (the “Renewal Term(s)”) unless either party gives the other
party at least three hundred sixty (360) days’ notice of its intent not to
renew.  The parties shall have the additional rights and obligations in respect
of renewal set forth in Schedule 10.1.
 
10.2   Purchase Right.  The parties shall have purchase-related rights and
obligations as set forth in Schedule 10.2 and Schedule 10.5 with respect to the
Purchase Right Portfolio.
 
10.3   Notice of Termination.  The parties’ rights and obligations in respect of
notice of termination shall be as set forth in Schedule 10.3.
 
46
 
 
 
10.4   Liquidation.    The parties shall have rights and obligations in respect
of liquidation as set forth in Schedule 10.4.
 
10.5   Securitization.  The parties shall have rights and obligations in respect
of securitization and the Securitization Assets as set forth in Schedule 10.5.
 
10.6   Force Majeure.
 
(a)  Definition of Force Majeure.  Neither party shall be considered to be in
default in the performance of any obligations under this Agreement when a
failure of performance shall be due to a Force Majeure Event.  A “Force Majeure
Event” as used in this Agreement, shall mean an unanticipated event which is not
reasonably within the control of the affected party or its Affiliates or
subcontractors and which by exercise of reasonable due diligence, such affected
party or its Affiliates or subcontractors could not reasonably have been
expected to avoid, overcome or obtain or cause to be obtained a commercially
reasonable substitute therefore.  Such causes may include, without limitation,
the following:  flood, earthquake, tornado, storm, fire, explosion, public
emergency, civil disobedience, labor dispute, labor or material shortage,
sabotage, restraint by court order or public authority (whether valid or
invalid), and action or non-action by or inability to obtain or keep the
necessary authorizations or approvals from any governmental agency or authority;
however, no party shall be relieved of its obligations hereunder, if its failure
of performance is due to removable or remediable causes which such party fails
to remove or remedy using commercially reasonable efforts within a reasonable
time period.  Either party rendered unable to fulfill any of its obligations
under this Agreement by reason of a Force Majeure Event shall give twenty-four
(24) hours notice of such fact to the other, followed by written confirmation of
notice, and shall exercise due diligence to remove such inability with all
reasonable dispatch.  The affected party shall provide notice to the other party
within twenty-four (24) hours of the cessation of such Force Majeure Event.  For
the avoidance of doubt, the parties acknowledge and agree that any Force Majeure
Event affecting an Affiliate of either party, an Authorized Entity, or an
outsourcing arrangement pursuant
 
47
 
 
 
to Section 3.23, shall be a “Force Majeure Event” for the purposes of this
Agreement with respect to that party.
 
(b)  Exclusions from Force Majeure.  The following events shall not be deemed a
Force Majeure Event:  (i) a hardware or software failure of computer equipment
not caused by events set forth in Section 10.6(a); (ii) failure to perform as a
result of Year 2000 complications; (iii) Bank’s failure to perform its
obligations because of Bank’s failure to comply with, or the failure of Bank’s
Disaster Recovery Plan; or (iv) JCPenney’s failure to perform its obligations
because of JCPenney’s failure to comply with, or the failure of JCPenney’s
Disaster Recovery Plan.
 
(c)  This Agreement may be terminated by JCPenney upon written notice to Bank in
the event that a Force Majeure Event shall prevent Bank from performing any
Critical Functions (as set forth in Exhibit F) for a period of at least fifteen
(15) days, or by JCPenney upon written notice to Bank in the event that a Force
Majeure Event shall prevent Bank from performing any material obligations (other
than Critical Functions) under this Agreement for a period of at least sixty
(60) days (each period as applicable constitutes the Force Majeure Period).
 
(d)  This Agreement may be terminated by Bank upon written notice to JCPenney in
the event that a Force Majeure Event shall prevent JCPenney from performing
point-of-sale functions for a period of at least fifteen (15) days, or by Bank
upon written notice to JCPenney in the event that a Force Majeure Event shall
prevent JCPenney from performing any material obligations (other than Critical
Functions) under this Agreement for a period of at least sixty (60) days (each
period as applicable constitutes the Force Majeure Period).
 
10.7   Critical Change in Applicable Law.   In the event of a Critical Change in
Applicable Law (as defined in Schedule 10.7), Bank and JCPenney shall have the
rights and obligations set forth in Schedule 10.7 (it being understood, in
circumstances where Schedule 10.7 is applicable, that to the extent that any of
the requirements of Section 3
 
48
 
 
 
or 4 of Schedule 10.7 are different from those of Schedules 10.2 and 10.3 of
this Agreement, the provisions of said Schedule 10.7 shall govern).
 
10.8   Survival.  The following Articles and Sections shall survive the
termination of this Agreement:  3.6, Article VII (including Exhibit E), 10.3,
10.4, 10.5, 10.7, Article XI, 12.8, 12.12, 12.13, 12.15, 12.16, 12.17, 12.23 and
15.1.
 
ARTICLE XI
INDEMNIFICATION
 
11.1   Indemnified Losses.  “Indemnified Losses” means any and all losses,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses), settlement amounts as provided for herein, judgments, damages,
claims, demands, offsets, defenses, counterclaims, actions or proceedings,
subpoenas, investigations, and related interest or penalties, including any
incidental, consequential, exemplary or indirect damages, lost profits or other
business interruption damages, in tort, contract or otherwise, if any.
 
11.2   Indemnification by JCPenney.  JCPenney agrees to indemnify, defend,
protect and hold harmless Bank and its Affiliates, and their respective agents,
employees, officers and directors, from and against any and all Indemnified
Losses arising out of, relating to, or resulting from:
 
(a)  Goods and/or Services charged to an Account (including, without limitation,
(i) the quality or workmanship of such Goods and/or Services, (ii) the
compliance of such Goods and/or Services with Applicable Laws, licensing or
registration requirements, (iii) product liability or warranty claims relating
directly to such Goods and/or Services; or (iv) any promise or representation
made by JCPenney or another Authorized Entity relating to an Account);
 
(b)  Any breach by JCPenney or another Authorized Entity of any of the terms,
covenants, representations, warranties, or other provisions contained in this
Agreement;
 
49
 
 
 
(c)  The failure by JCPenney or another Authorized Entity to comply in all
material respects with Applicable Law;
 
(d)  Any and all advertising, promotions, sales practices and marketing
programs, documents, disclosures or materials conducted, produced or prepared by
or on behalf of JCPenney or another Authorized Entity, other than with respect
to Truth-in-Lending or comparable state law credit disclosure verbiage under the
Program if such verbiage has been provided by Bank and is used in the manner
specified by Bank;
 
(e)  The failure of any Account Documentation used by JCPenney or another
Authorized Entity prior to the date hereof in connection with Existing Accounts
to comply with Applicable Law;
 
(f)  Any negligent act, willful misconduct, or negligent omission where there
was a duty to act by JCPenney or another Authorized Entity directly relating to
an Account, Account Documentation, or any items of Indebtedness; or
 
(g)  Any unlawful use by JCPenney or another Authorized Entity of JCPenney
Customer Information or Bank Portfolio Information or any allegation that the
use by JCPenney or another Authorized Entity of JCPenney Customer Information or
Bank Portfolio Information was unlawful.
 
11.3   Indemnification by Bank.  Bank agrees to indemnify, defend, protect and
hold harmless JCPenney, other Authorized Entities and their Affiliates, agents,
employees, officers and directors, from and against any and all Indemnified
Losses arising out of, relating to, or resulting from:
 
(a)  Any acts or omissions of Bank (where there was a duty to act) with respect
to the extension of credit pursuant to the Program;
 
(b)  Any breach by Bank of any of the terms, covenants, representations,
warranties, or other provisions contained in this Agreement;
 
50
 
 
 
(c)  Any Truth-in-Lending or comparable state law credit disclosures verbiage
used by JCPenney or its Authorized Entities, if such verbiage has been provided
by Bank and is used in the manner specified by Bank;
 
(d)  The failure of Bank or its Affiliates, or the failure of any documentation,
including Account Documentation, provided by Bank relating to the Program, to
comply in all material respects with Applicable Law;
 
(e)  Any negligent act, willful misconduct or negligent omission where there was
a duty to act by Bank or its Affiliates directly relating to an Account, Account
Documentation or any items of Indebtedness;
 
(f)  Any unlawful use by Bank or its Affiliates of Bank Portfolio Information or
JCPenney Customer Information or any allegation that the use by Bank or its
Affiliates of JCPenney Customer Information or Bank Portfolio Information was
unlawful; or
 
(g)  Allegations that any Charges contracted for or imposed on or with respect
to an Account or any related Indebtedness prior to the Agreement Termination
Date violate any law governing such Charges, regardless of whether such
Indemnified Losses are incurred prior to, on or after the Agreement Termination
Date.
 
11.4   Notice.  Each party shall provide prompt notice to the other of any
third-party claims for which indemnity is sought, provided that any failure or
delay in providing such notice shall not affect the indemnification obligations
of the indemnifying party, except to the extent that the indemnifying party
shall have been materially prejudiced by such failure.  In any event, the
indemnifying party and the indemnified party shall cooperate (at no cost to the
indemnified party) in the settlement or defense of any such claim, as set forth
below.
 
11.5   General Procedure.  Provided that if notice in accordance with Section
11.4 is given, the indemnifying party, at its own expense and using counsel of
its own choosing, will promptly defend, contest and otherwise protect against
any such claim, suit or proceeding.  If the indemnifying party fails to timely
defend, contest or otherwise protect against any such claim,
 
51
 
 
 
suit or proceeding, the indemnified party may, but will not be obligated to,
defend, contest or otherwise protect against the same, and make any compromise
or settlement thereof and recover the entire cost of the defense, compromise or
settlement from the indemnifying party, including reasonable fees and
disbursements of counsel and amounts paid as a result of the resolution,
settlement or compromise of such claim, suit or proceeding.
 
11.6   Role of Indemnified Party.  The indemnified party may, but will not be
obligated to, participate in the defense of any third-party claim, suit or
proceeding, at its own expense and using counsel of its own choosing, but the
indemnifying party shall be entitled to control the defense thereof unless the
indemnified party has relieved the indemnifying party from liability with
respect to the particular matter.  The indemnified party shall cooperate and
provide such assistance as the indemnifying party reasonably may request in
connection with the indemnifying party’s defense and shall be entitled to
recover from the indemnifying party the reasonable out-of-pocket costs of
providing such assistance (including reasonable fees of any counsel retained by
the indemnified party with the consent of the indemnifying party to facilitate
such assistance).  The indemnifying party shall inform the indemnified party on
a regular basis of the status of any claim, suit or proceeding and the
indemnifying party’s defense thereof.  Any payments required to be made under
this Article XI shall be made promptly by the party responsible therefor.
 
11.7   Limitations on Parties.  In any third-party claim, suit or proceeding,
the defense of which is controlled by the indemnifying party:  (i) the
indemnifying party shall not, without the indemnified party’s prior written
consent, compromise or settle such claim, suit or proceeding, if (1) such
compromise or settlement would impose an injunction or other equitable relief
upon the indemnified party or (2) such compromise or settlement does not include
the third-party’s release of the indemnified party from all liability relating
to such claim, suit or proceeding; and (ii) the indemnified party shall not
compromise or settle such claim, suit or proceeding without the prior written
 
52
 
 
 
consent of the indemnifying party, provided that, if the indemnified party
desires to compromise or settle such claim, suit or proceeding and the
indemnifying party refuses to consent to such compromise or settlement, the
indemnified party may enter into a compromise or settlement but shall be solely
responsible for the cost of any compromise or settlement amount.
 
11.8   Exclusive Remedies.  Except for actions based on fraud, the rights
provided in Section 9.2 and in this Article XI shall be the exclusive remedy for
matters relating to this Agreement, provided that the parties acknowledge and
agree that the exercise of a specific right to indemnification set forth in this
Article XI by a party entitled to the benefit thereof shall not be, and shall
not be deemed to in any way limit or restrict (a) the exercise by such party of
any other right to indemnification to which it is entitled pursuant to this
Article XI or (b) the exercise by such party of any right to indemnification to
which it is entitled pursuant to any other agreement, document or other
instrument contemplated hereby, including the other Relationship
Agreements.  For the avoidance of doubt, in the event that Section 8.1(a)(iv) of
the Credit Card Asset Purchase and Sale Agreement could be interpreted as
conflicting with any provision of this Article XI or elsewhere in this Agreement
or the other Relationship Agreements, Section 8.1(a)(iv) of the Credit Card
Asset Purchase and Sale Agreement shall control.
 
ARTICLE XII
MISCELLANEOUS
 
12.1   Assignability.  The parties’ rights and obligations in respect of
assignment of this Agreement shall be as set forth in Schedule 12.1.
 
12.2   Entire Agreement; Amendment.  This Agreement together with (a) the
Exhibits and Schedules hereto which are expressly incorporated by reference
herein and made a part hereof and (b) the other Relationship Agreements,
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersedes all other prior understandings and agreements
between the parties with respect to the subject matter hereof, whether written
or oral, including the First Eight Amendments.  
 
53
 
 
 
This Agreement may not be amended except by written instrument signed by duly
authorized representatives of both Bank and JCPenney.  For purposes of this
Agreement, duly authorized representatives shall be the Program Coordinators of
JCPenney and Bank and their respective superior officers, and persons acting
pursuant to delegations from them.
 
12.3   Waiver.  The rights, obligations and duties of Bank and JCPenney under
this Agreement may be waived only upon the written consent of the respective
duly-authorized Program Coordinators, their superior officers at Bank and
JCPenney, and persons acting pursuant to delegations from them.  In no event
shall a term or provision of this Agreement be deemed to have been waived or
amended, unless a waiver or amendment is in writing and signed by a person
specified in the previous sentence.
 
12.4   Delays or Omissions.  Except as otherwise provided, Bank and JCPenney
agree that no complete or partial delay or omission to exercise any right, power
or remedy accruing to any party, upon any breach, default or noncompliance by
another party under this Agreement, shall impair any such right, power or
remedy, nor shall it be construed to be a waiver of any such breach, default or
noncompliance, or any acquiescence therein, or of any similar breach, default or
noncompliance thereafter occurring.  All remedies under this Agreement shall be
cumulative and nonexclusive of each other.
 
12.5   Insurance.  Bank warrants and represents for itself and any authorized
subcontractor, that it shall maintain from the Effective Date and until the
termination date of this Agreement insurance of the following kinds and amounts,
or in amounts required by applicable law, whichever is greater.
 
(a)  Worker’s compensation and employers’ liability insurance affording (i)
protection under the Worker’s Compensation Law containing an all states
endorsement and (ii) Employers’ Liability Protection subject to a limit of not
less than $100,000.
 
54
 
 
 
(b)  Commercial general liability insurance written on an occurrence basis
against claims on account of bodily injury, death or property damage.  Such
insurance shall have a combined single limit of not less than $2,500,000 per
occurrence and $5,000,000 annual aggregate for bodily injury, death and property
damage.  Such insurance shall be endorsed to provide that the insurance shall be
primary to and not contributory to any similar insurance carried by
JCPenney.  Bank shall be liable for any deductible amount in the event of an
insured loss.
 
(c)  Insurance policies required to be maintained hereunder shall be procured
from insurance companies rated at least A-VIII for commercial general liability
and B++ VIII for worker’s compensation and employer’s liability, or better by
the then current edition of Best’s Insurance Reports published by A. M. Best
Co.  Liability insurance limits may be provided through any combination of
primary and/or excess insurance policies.
 
(d)  Bank shall provide JCPenney with a certificate of liability insurance
evidencing that the required coverage is in full force and effect annually.
 
12.6   Rights of Persons Not a Party.  This Agreement shall not create any
rights on the part of any person or entity not a party hereto, whether as a
third-party beneficiary or otherwise.
 
12.7   Headings.  The headings, captions and arrangements of the provisions and
sections of this Agreement are for convenience and reference only, are not a
substantive part of this Agreement and are not to be used to affect the
validity, construction or interpretation of this Agreement or any of its
provisions.
 
12.8   Governing Law/Severability.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
such state’s principles of conflict of laws.  Any term or provision of this
Agreement that is invalid or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or
 
55
 
 
 
unenforceable the remaining terms and provisions of this Agreement in such
jurisdiction or in any other jurisdiction.  If any provision of this Agreement
is deemed to be so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable.  If any provision of this
Agreement is contrary to law, such provision shall, to the extent necessary, be
deemed ineffective without invalidating the remaining provisions hereof.
 
12.9   Good Faith.  The parties agree that, with regard to all of their
respective dealings under this Agreement, they will act fairly and in good
faith.
 
12.10   Drafting.  Each party acknowledges that its legal counsel participated
in the drafting of this Agreement.  The parties hereby agree that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement to favor one party
over the other.
 
12.11   Counterparts.  This Agreement may be executed by facsimile transmission
of original signatures in one or more counterparts, each of which counterparts
shall be deemed to be original, and all such counterparts shall constitute one
and the same instrument.
 
12.12   JURISDICTION.  ANY SUIT, COUNTERCLAIM, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT MUST BE BROUGHT BY THE PARTIES SOLELY IN THE
COURTS OF THE STATE OF DELAWARE OR IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF DELAWARE; AND JCPENNEY AND BANK HEREBY IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY APPELLATE COURTS THEREOF FOR THE
PURPOSE OF ANY SUCH SUIT, COUNTERCLAIM, ACTION, PROCEEDING OR JUDGMENT (IT BEING
UNDERSTOOD THAT SUCH CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WAIVES
ANY RIGHT TO SUBMIT ANY DISPUTES HEREUNDER TO ANY COURTS OTHER THAN THOSE
ABOVE).
 
56
 
 
 
12.13   Non-Binding Arbitration.
 
(a)  Any controversy or claim between the parties, including without limitation
those arising out of or relating to this Agreement or any related agreements or
instruments and those arising from any alleged tort, may be determined, subject
to mutual agreement of the parties, by non-binding arbitration in accordance
with the Federal Arbitration Act, the rules of practice and procedure for the
arbitration of commercial disputes of Judicial Arbitration and Mediation
Services, Inc. (“JAMS”) and the provisions of subsection (b)
below.  Arbitrability of any and all disputes shall be decided by the
arbitrator.  In the event of any inconsistency, the provisions of subsection (b)
below shall control.
 
(b)  Arbitration hereunder shall be conducted in the State of Delaware and
administered by JAMS/Endispute, Inc., which shall appoint an arbitrator.  If
JAMS/Endispute, Inc. is unable or legally precluded from administering the
arbitration, then the American Arbitration Association shall serve.  All
arbitration hearings will be commenced within ninety (90) days of the demand for
arbitration, provided that the arbitrator shall only be permitted to extend the
commencement of such hearing for an additional sixty (60) days, and only upon a
showing of cause.
 
12.14   Notices.  All notices, demands and other communications hereunder shall
be in writing and shall be sent by certified mail return receipt requested, by
hand, by facsimile with verbal confirmation of receipt or by nationally
recognized overnight courier service addressed to the party to whom such notice
or other communication is to be given or made at such party’s address as set
forth below, or to such other address as such party may designate in writing to
the other party from time to time in accordance with the provisions hereof and
shall be deemed given five (5) days after being sent by certified mail, the same
day if hand delivered, and one (1) Business Day after being sent by any other
method described above, as follows: (i) if to JCPenney:  (A) Program
Coordinator, JCPenney Credit Card, J. C. Penney Corporation, Inc., 6501 Legacy
Drive, Plano, Texas 75024-3698 with a copy to; (B) General Counsel, J. C. Penney
Company, 6501 Legacy Drive, Plano, Texas 75024-3698, and (ii) if to Bank:
 
57
 
 
 
GE Money Bank, 170 W. Election Road, Draper, UT 84020, Attention: President,
with a copy to: GE Retail Consumer Finance, 777 Long Ridge Road, Stamford,
Connecticut 06927, Attention: General Counsel; provided, however, (i) if either
of the above parties shall have designated a different address by notice to the
other, then to the last address so designated and (ii) notices required to be
delivered pursuant to Sections 3.3, 3.13, 3.17, 5.1(k) and 6.1(k) and Articles
IX, X, XI and XII may not be delivered by facsimile
 
12.15   Power of Attorney.
 
(a)  JCPenney authorizes and empowers Bank to sign and endorse JCPenney’s name
on all checks, drafts, money orders or other forms of payment in respect of
Accounts under this Agreement.  This limited power of attorney conferred hereby
is deemed a power coupled with an interest and shall be irrevocable for so long
as Bank owns Accounts.
 
(b)  Bank authorizes and empowers JCPenney to sign and endorse Bank’s name on
all checks, drafts, money orders or other forms of payment that are submitted as
In-Store Payments pursuant to this Agreement.  This limited power of attorney
conferred hereby is deemed a power coupled with an interest and shall be
irrevocable prior to termination as provided in Article X.
 
12.16   Use of Names and Trademarks.
 
(a)  JCPenney hereby grants to Bank a limited, royalty-free, non-exclusive,
non-transferable, non-sublicensable (except as otherwise required for Bank to
perform its obligations under this Agreement, including the use of Affiliates
and other third-party contractors) license to use, display and reproduce the
Marks as set forth in Exhibit M, or any other Marks specifically approved in
writing by JCPenney during the term of this Agreement, solely in the creation,
development, marketing and administration of the Program, provided such Marks
are used strictly in accordance with JCPenney’s guidelines.  If so used,
JCPenney will indemnify and hold Bank harmless
 
58
 
 
 
from and against any and all claims, demands, regulatory proceedings or causes
of action, and all damages, costs (including attorneys’ fees and settlements)
and expenses associated with any alleged infringement by the Marks of any
third-party’s intellectual property rights.
 
(b)  Bank hereby grants JCPenney a limited, royalty-free, non-exclusive,
non-transferable, non-sublicensable (except as otherwise required by JCPenney to
perform its obligations, including the use of Affiliates and other third-party
contractors) license to use, display and reproduce its brand names, logos, trade
styles, service marks or trademarks (“Bank Marks”) to use the Bank Marks as set
forth in Exhibit M, or any Bank Marks specifically approved in writing by Bank
during the term of this Agreement, solely in the creation, development,
marketing and administration of the Program, provided such Bank Marks are used
strictly in accordance with Bank’s guidelines.  If so used, Bank will indemnify
and hold JCPenney harmless from and against any and all claims, demands,
regulatory proceedings or causes of action, and all damages, costs (including
attorneys, fees and settlements) and expenses associated with any alleged
infringement by the Bank Marks of any third-party’s intellectual property
rights.
 
(c)  Each party agrees to submit to the other party, for its prior written
approval, such approval not to be unreasonably withheld or delayed, samples of
all uses of each party’s Marks, and each party agrees to use the other party’s
Marks in a manner and only as approved by such party.
 
12.17   Confidential Information.  The parties’ rights and obligations in
respect of Confidential Information shall be as set forth in Schedule 12.17.
 
12.18   Audit Rights.  Bank shall have the right, with or by its duly appointed
representative, to review, inspect and audit, at Bank’s sole expense, the books,
records, data files and other information and the facilities, systems and
operations maintained by or on behalf of JCPenney and the other Authorized
Entities (to the extent they are Affiliates or are permitted by their
contracts), related to the operation of the Program
 
59
 
 
 
and the performance of JCPenney’s obligations and its Authorized Entities’
obligations (to the extent permitted by their contracts) under this Agreement or
any other Relationship Agreement.
 
(a)  JCPenney shall have the right, with or by its duly appointed
representative, to review, inspect and audit, at JCPenney’s sole expense, the
books, records, data files and other information and the facilities and
operations maintained by or on behalf of Bank, including FDR and any other Bank
affiliated or other approved outsourcers (to the extent permitted pursuant to
their contracts) related to the operation of the Program and the performance of
its obligations under this Agreement or any other Relationship Agreement,
including but not limited to compliance with the Performance Standards, payments
between the parties, monitoring customer service and collection calls, telephone
calls involving alleged Cardholder fraud, debt collection practices, and any
information security procedures that JCPenney deems appropriate but excluding
Bank’s internal cost allocations, provided such cost allocations are customary
or, if not, JCPenney is notified of changes to Bank’s customary
practices.  JCPenney shall have the right to test any audit requirement and seed
lists to ensure compliance with this Agreement.  For the avoidance of doubt,
JCPenney shall have no right to audit information with respect to any other
program of Bank.
 
(b)  Such inspections shall occur at such reasonable times as shall be agreed
upon by the parties, and only during normal business hours, using reasonable
care not to cause damage and not to interrupt the normal business operations of
the audited party.  Such audits (i) shall be subject to such security procedures
as the inspected party may reasonably impose, (ii) shall be subject to such
limitations as may be required under applicable rules, regulations or statutes
governing the conduct of the inspected party’s business, and (iii) shall be
performed according to a mutually agreed upon audit plan, which shall include
the scope of the audit and a description of necessary documents.  The parties
agree to use commercially reasonable efforts to obtain audit rights for the
other party in future contracts entered into with third parties regarding the
Program.
 
60
 
 
 
12.19   Year 2000 Capability.
 
(a)  Each party represents, warrants, and covenants to the other that:  (a) it
has taken and is taking the necessary and appropriate steps to ascertain the
extent of, quantify and address the ability of its computer applications to be
Fully Date Capable as of and on each day after the date hereof, including risks
resulting from the failures of its vendors and suppliers to be Fully Date
Capable; and (b) its material computer applications (including systems, software
and hardware required to perform its obligations under this Agreement), and to
the best of its knowledge, those of its vendors and suppliers will, on a timely
basis, be Fully Date Capable in all material respects; it being understood that
Bank makes no representations, warranties or covenants under this Section 12.19
with respect to the services and/or material computer applications provided by
JCPenney under the Interim Processing Agreement.
 
(b)  The parties agree to cooperate with each other in sharing results of past
tests and compliance status or conducting mutually agreed upon testing relating
to the Full Date Capability of systems, hardware and software products utilized
in connection with the Program and this Agreement.
 
12.20   Press Releases or Publicity Statements.  Any press release or publicity
statement by Bank or JCPenney with regard to the Program shall be as mutually
agreed to by Bank and JCPenney.
 
12.21   Independent Contractor.  In the performance of its duties or obligations
under this Agreement or any other contract, commitment, undertaking or agreement
made pursuant to this Agreement, JCPenney shall not be deemed to be, or permit
itself to be, understood to be the agent of Bank and Bank shall not be deemed to
be, or permit itself to be, understood to be the agent of JCPenney and each
party shall at all times take whatever measures as are necessary to ensure that
its status shall be that of an independent contractor operating as a separate
entity.  None of any party’s employees, agents, or servants are entitled to the
benefits that are provided to the employees of the other parties.  Each party is
solely interested in the results obtained under this
 
61
 
 
 
Agreement and therefore the manner and means of conducting the party’s business
affairs are under the sole control of such party which shall be solely and
entirely responsible for its acts and for the acts of its agents, employees, and
servants.
 
12.22   No Joint Venture.  Nothing in this Agreement or any collateral agreement
shall be deemed to create a partnership or joint venture between JCPenney or
another Authorized Entity and Bank.  Except as expressly set forth herein, no
party shall have any authority to bind or commit the other party.
 
12.23   Tax and Financial Cooperation.  During the term hereof and for a
perpetual period following termination as provided in Article X, the parties
agree to cooperate with each other in connection with any official tax inquiry,
tax audit, determination or related proceeding affecting tax liability of either
party or, in connection with a determination of any tax liability or treatment,
to make available to each other party within a reasonable amount of time, at no
cost to such party, documents, correspondence, reports, books and records of
either party and any other materials bearing on such tax inquiry, audit,
examination, proceeding or determination of tax liability or treatment, provided
that each party shall be reimbursed for any out-of-pocket expenses it incurs in
assisting another party hereunder.
 
12.24   Interim Processing.  The Bank’s obligations under this Agreement shall
be excused from any non-performance to the extent caused by a failure of
JCPenney’s performance under the Interim Processing Agreement. In order to
facilitate the transition of the operation of the credit business from JCPenney
to Bank, Bank and JCPenney shall enter into the Interim Processing
Agreement.  Such Interim Processing Agreement will set forth in more particular
detail the responsibilities of each party during the transition.  In the event
there are inconsistencies between this Agreement and the Interim Processing
Agreement, with regard to matters covered by the Interim Processing Agreement,
the latter shall govern.
 
12.25   No Violation.  Notwithstanding anything else contained in this Agreement
(including Section 3.6), neither Bank nor JCPenney (nor any of their
 
62
 
 
 
respective Affiliates) shall, and none of them shall be obligated to, take any
action that such entity believes in good faith would violate, or would cause any
of them to violate, Applicable Law (including causing any of them to become a
“consumer reporting agency” for purposes of the federal Fair Credit Reporting
Act).
 
12.26   Genovese.  JCPenney shall cause “Genovese” branded drug stores to accept
the Credit Card on or prior to the Conversion Date.  The parties acknowledge
that this obligation has been fulfilled.
 
ARTICLE XIII
DUAL CARD TEST AND WIND-DOWN
 
13.1   General.  The parties’ respective rights and obligations in respect of
Dual Cards shall be as set forth in Schedule 13.
 
ARTICLE XIV
PERSONAL PAYMENT PLAN ACCOUNT TEST AND WIND-DOWN
 
14.1   General.  The parties’ respective rights and obligations in respect of
Personal Payment Plan Accounts shall be as set forth in Schedule 14.
 
ARTICLE XV
CERTAIN DEFINED TERMS
 
15.1   Defined Terms.  Unless otherwise defined herein, capitalized terms used
in the Agreement (including the Exhibits and Schedules attached thereto) shall
have the meanings assigned to them in this Article XV (or Schedule 15.1).
 
“Account” means and includes any and all Private Label Accounts and Dual Card
Accounts and Personal Payment Plan Accounts.
 
“Account Documentation” means with respect to an Account, any and all
documentation relating to such Account; including Credit Card Applications,
credit
 
63
 
 
 
bureau reports, Credit Card carriers, Credit Card Agreements, Credit Cards,
Charge Transaction Data, Charge Slips, Credit Slips, Balance-Building Slips,
transaction data in respect of Dual Card Cash/Quasi-Cash Transactions,
transaction data in respect of Personal Payment Plan Accounts, Personal Payment
Plan Account Applications, Personal Payment Plan Account Agreements, Billing
Statements, Account payment checks, receipts and stubs, adverse action
information, change-of-terms notices, Cardholder/Bank correspondence, memoranda,
documents, instruments, certificates, agreements, and invoices (including, in
each case, but not limited to collection notices and billing inquires/disputes,
including any and all amendments or modifications thereto), however stored or
maintained and any other written information relating to an Account; provided
that “Account Documentation” shall not include materials of JCPenney and/or
other Authorized Entities used for advertising or solicitation including
advertising or solicitations of Credit Promotions.  For the avoidance of doubt,
Account Documentation shall not include JCPenney Customer Information.
 
“Accountholder” means a holder of an Account, including a Cardholder and a
Personal Payment Plan Accountholder.
 
“Act” means the Gramm-Leach-Bliley Act, 15 USC 6801 et seq. (as it may be
amended from time to time).
 
 “Active Account” means, as of any given date, any Account other than a
Written-Off Account, which had debit or credit activity at any time during the
complete billing cycle immediately preceding such date.
 
 “ADMS”  shall have the meaning given to it in Section 3.7(e) of this Agreement.
For purposes of this Agreement, beginning with, June 18, 2001 forward, all
references to DMS shall mean ADMS.
 
“Affiliate” means, with respect to any Person, each Person that controls, is
controlled by or is under common control with such Person or any affiliate of
such Person.  For the purpose of this definition, “control” of a Person means
the possession,
 
64
 
 
 
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise.
 
“AFF” means a credit promotion pursuant to which a Cardholder may obtain credit
with respect to a Purchase and avoid finance charges with respect to such
Purchase by making payment as specified in the promotion.
 
“AFF Skip Pay Fee” means, in respect of any amount of Charge Transaction Data,
an amount equal to the product of (a) the total dollar amount of Charge Slips in
respect of Eligible Promotional Sales subject to the terms of an AFF Skip Pay
Promotion, multiplied by (b) the percentage, specified in Exhibit U applicable
to the deferral time period for that promotion.
 
“AFF Skip Pay Promotion” means a credit promotion pursuant to which (a) a
Cardholder is not required to make any finance charge or other payments for or
in connection with new purchases on an Account for a stated period after the
purchases and (b) if the purchases are paid in full during the promotional
period, no finance charges are imposed in respect of such purchases.
 
“AFF With Pay Fee” means, in respect of any amount of Charge Transaction Data,
an amount equal to the product of (a) the total dollar amount of Charge Slips in
respect of Eligible Promotional Sales subject to the terms of an AFF With Pay
Promotion, multiplied by (b) the percentage specified in Exhibit U applicable to
the deferral time period for that promotion.
 
“AFF With Pay Promotion” means a credit promotion pursuant to which a Cardholder
may obtain credits for the payment of finance charges by paying amounts due for
or in connection with new purchases on Accounts by specified dates, but must
make minimum payments during the promotional period.
 
“Agreement” means this Consumer Credit Card Program Agreement, including the
Exhibits and Schedules hereto, as it may be amended, from time to time.
 
65
 
 
 
“Agreement Termination Date” means the effective date of termination pursuant to
Article X of this Agreement.
 
“Annual Signing Bonus” shall have the meaning given to it in Schedule 15.1.
 
“Applicable Law” means collectively or individually any federal, state or local
law, rule, regulation or judicial, governmental or administrative order, decree,
ruling, opinion or interpretation relating to or affecting any aspect of the
Program, the Accounts established thereunder, the transactions reflected on the
Accounts (including with respect to JCPenney and the other Authorized Entities,
the Goods and/or Services charged to Accounts) or any of the rights or
obligations of the parties under this Agreement, including the Consumer Credit
Protection Act, the Equal Credit Opportunity Act, the Truth in Lending Act, the
Fair Credit Billing Act, the Fair Credit Reporting Act and the implementing
regulations and official commentaries issued thereunder from time to time, and
local, state and federal laws and regulations applicable to usury, sales
practices, privacy, telephone monitoring, advertising, and marketing.
 
“Application Bounty Payment” shall have the meaning given to it in Section 4.5
of this Agreement.
 
 “Association” shall mean Visa International, Mastercard International, American
Express or Discover, if the name of such entity is used on Dual Cards.
 
“Authorized Entity” shall have the meaning given to it in Schedule 15.1.
 
 “Balance-Building Program” means a credit marketing program implemented and
designed by Bank, to create additional Private Label Credit Card usage by
authorizing Private Label Cardholders to, among other things, (a) transfer
balances from other credit card accounts to Private Label Accounts, (b) use
convenience checks to obtain cash advances on Private Label Accounts and/or (c)
take other actions approved by both Bank and JCPenney that result in increased
Private Label Account balances.
 
66
 
 
 
“Balance-Building Slips” means a convenience check, a balance transfer request,
cash advance request or other similar documentation, whether in hard copy or
electronic draft capture form, in each case evidencing a transaction that has
been charged to a Cardholder’s Private Label Account pursuant to a
Balance-Building Program (exclusive of any finance charges or other transaction
fees charged in respect thereof).
 
“Bank” means GE Money Bank, as assignee of Monogram Credit Card Bank of Georgia,
and its successors and permitted assigns under Section 12.1 of this Agreement.
 
“Bank Dual Card Marketing Obligation” shall have the meaning given to it in
Schedule 15.1.
 
“Bank Marketing Obligation” shall have the meaning given to it in Schedule 15.1.
 
“Bank Marks” shall have the meaning given to it in Section 12.16(b) of this
Agreement.
 
“Bank Portfolio Information” means the names, addresses and other Cardholder
identification information maintained by or for Bank, Charge Transaction Data
and credit sales information received from JCPenney and other Authorized
Entities with respect to the Program and/or from other merchants with respect to
the Dual Card Program, Account experience, and all other information relating to
prospective Cardholders, Cardholders and Accounts maintained by or for Bank,
regardless of whether that information is received by Bank from JCPenney or
other Authorized Entities with respect to the Program or from other merchants
with respect to the Dual Card Program, generated by or for Bank with respect to
the Program, or received by Bank from any other Person with respect to the
Program.
 
“Bank Program Coordinator” shall have the meaning given to it in Section 3.18(a)
of this Agreement.
 
67
 
 
 
“Bank Property” has the meaning given to it in Section 8.1 of this Agreement.
 
 “Billing Statements” means periodic Account activity statements issued by Bank
to Cardholders, by paper or electronic means, with respect to Accounts from time
to time.
 
“Business Day” means any day except Saturday, Sunday or a day on which banks are
required or permitted to be closed in the State of Utah or New York; provided
that with respect to settlement, “Business Day” means any day on which the
FedWire is in operation.
 
“Cardholder” means any natural person who (a) has at any time entered into a
Credit Card Agreement, (b) is obligated under or with respect to an Account, (c)
is issued and is authorized to use a Credit Card, or (d) is authorized to use a
Credit Card by a consumer who has been issued a Credit Card.
 
“Catalog” means any of the various printed and/or Internet-housed compilations
of Goods and/or Services offered for sale by JCPenney or other Authorized
Entities, including specialty, seasonal or annual catalogs.
 
“Charges” means any and all fees, expenses and charges contracted for or imposed
on or with respect to an Account or any related Indebtedness, including
interest, finance charges, service charges, default rates, late fees, NSF fees,
overlimit fees and minimum finance charges.
 
“Charge Slip” means a sales receipt, register receipt tape or other invoice or
documentation, whether in hard copy or electronic draft capture form, in each
case evidencing a JCPenney Purchase or other Purchase that is to be or has been
debited to a Cardholder’s Account.
 
“Charge Transaction Data” means that information which JCPenney and Bank agree
is necessary under the Program with regard to each Purchase by a Cardholder
 
68
 
 
 
on credit, and each return of a Purchase of Goods and/or Services for credit to
an Account.
 
“Closing Date” means the Closing Date as defined in the Credit Card Asset
Purchase and Sale Agreement.
 
“Co-Branded Program” shall have the meaning given to it in Section 3.21 of this
Agreement.
 
“Commercial Paper Rate” means the rate set forth in Section 3.3(a) as published
in The Wall Street Journal (or if no longer published, another comparable rate
or publication).
 
“Commercial Program” shall have the meaning set forth in the Commercial Program
Agreement.
 
“Commercial Program Agreement” means that Commercial Program Agreement among J.
C. Penney Corporation, Inc. and General Electric Capital Corporation, dated as
of the Closing Date.
 
“Confidential Information” shall have the meaning given to it in Section
12.17(a) of this Agreement.
 
“Conversion Date” means the Conversion Date as defined in the Interim Processing
Agreement.
 
“Credit Card” means the plastic card or other device issued to Cardholders which
evidences, among other things, a Cardholder’s right to make JCPenney Purchases,
and, as appropriate, other Purchases, transactions under Balance Building
Program and/or Dual Card Cash/Quasi-Cash Transactions which are to be debited to
a Cardholder’s Account.
 
“Credit Card Agreement” means the open-end, revolving credit agreement between
(a) JCPenney or JCPenney Bank and a Cardholder (and any replacement of such
 
69
 
 
 
agreement) for personal, family or household use or (b) Bank and a Cardholder
(and any replacement of such Agreement), in either case governing the use of an
Account, together with any amendments.
 
“Credit Card Application” means (a) Bank’s credit application, whether in hard
copy, telephonic, or electronic form, whether an acceptance to a prescreened or
preapproved offer or a full or short-form application which must be completed
and submitted (or the information contained therein electronically transmitted)
to Bank for review by Bank for approval or decline and (b) credit applications
with respect to Existing Accounts, whether in hard copy, telephonic or
electronic form.
 
“Credit Card Asset Purchase and Sale Agreement” means that Credit Card Asset
Purchase and Sale Agreement among J. C. Penney Corporation, Inc., JCPenney Card
Bank, N.A., JCP Receivables, Inc., General Electric Capital Corporation, GE
Money Bank and Star Receivables, Funding Inc., dated as of the Closing Date.
 
“Credit Criteria” means the range of credit limits to be made available to
individual Cardholders and whether to extend, reduce, increase, suspend,
terminate, reinstate, or otherwise modify the credit privileges of any
individual Cardholder.
 
“Credit Promotions” shall have the meaning given to it in Section 2.7 of this
Agreement.
 
 “Credit Slip” means a sales credit receipt, register receipt, tape or other
invoice or documentation, whether in hard copy or electronic draft capture form,
in each case evidencing a return or exchange of Goods and/or Services, or other
goods or services, an adjustment for Services or other services rendered or not
rendered by JCPenney, another Authorized Entity or another merchant to a
Cardholder under a Program, or correction of a misposting. “Credit Terms” means
the finance charge rates, late fees, other fees and charges, grace periods, fee
or rate computation methods, including the timing thereof, and minimum payments
specified in the Credit Card Agreement.
 
70
 
 
 
“Critical Function”, with respect to Bank, shall mean items 2 (Authorization
Response Time), 4 (Credit Applications Systems Availability) and 10 (Call
Service Availability) of Exhibit F-1 and Section 1.1(a) of Exhibit B (Daily
Settlement) and, with respect to JCPenney, shall mean point of sale functions.
 
“Datamart” means the database with respect to Cardholders which contains
demographic, risk and payment information with respect to Cardholders.
 
 “Direct Coupon” means a Catalog or Internet dollar off coupon provided to
Cardholders by JCPenney or one or more of its Affiliates as a sales promotion.
 
 “Dual Card” means any Credit Card issued under the Dual Card Program.
 
“Dual Card Account” means and includes any and all of the following, whether now
existing or hereafter created:  (i) Dual Card Agreements; (ii) Dual Card Account
Documentation; (iii) accounts, accounts receivable, Indebtedness in respect of
Dual Card Accounts, other receivables, contract rights, obligations, choses in
action, general intangibles, chattel paper, instruments, documents and notes,
and contract rights related to, comprising, securing or evidencing the
obligations or the receivables arising under or from any Dual Card Agreements or
Dual Card Account Documentation and all proceeds of all of the foregoing; (iv)
any and all rights as to any goods or other property which is represented
thereby or is security or collateral therefor; (v) all guarantees, claims,
security interests or other security held by or granted to Bank to secure
payment by any Person with respect thereto; (vi) the right to collect all
amounts charged with a Dual Card with respect to an Incidental Marketing
Program; and (vii) any and all other rights, remedies, benefits, interests and
titles, both legal and equitable, to which Bank may now or at anytime hereafter
be entitled in respect of the foregoing.  For the avoidance of doubt, it is
acknowledged and agreed that, unless otherwise provided, Dual Card Accounts
shall include Dual Card Accounts that are Written-Off Accounts.
 
“Dual Card Account Documentation” means any Account Documentation in respect of
a Dual Card Account.
 
71
 
 
 
“Dual Card Agreements” means Credit Card Agreements in respect of Dual Card
Accounts.
 
“Dual Cardholder” means any natural person who (a) has at any time entered into
a Dual Card Agreement, (b) is obligated under or with respect to a Dual Card
Account, (c) is issued and is authorized to use a Dual Card, or (d) is
authorized to use a Dual Card by a consumer who has been issued a Dual Card.
 
“Dual Card Program” means a customized private label revolving credit program
involving credit cards branded with the names of JCPenney and the Association
pursuant to which Bank shall extend credit for purchases from entities other
than JCPenney and other Authorized Entities who accept cards bearing the name of
the Association while still extending credit for purchases from JCPenney and
other Authorized Entities without processing the credit card transactions
through the Association’s networks and, accordingly, without subjecting JCPenney
and other Authorized Entities to the Association’s interchange fees in respect
of  such transactions.
 
 “Effective Date” means the date set forth in the preamble to this Agreement.
 
“Eligible Department Store/Catalog/Internet Aggregate Sales Volume” means, with
respect to any fiscal year, an amount equal to the aggregate dollar volume of
all sales of Goods and/or Services, net of returns and adjustments, by JCPenney
or any other Authorized Entity during such period; provided that “Eligible
Department Store/Catalog/Internet Aggregate Sales Volume” shall not include
sales by DMS or Drug Chain.
 
“Eligible Department Store/Catalog/Internet Sales Volume” means, with respect to
any period, an amount equal to the aggregate dollar volume of sales of Goods
and/or Services, net of returns and adjustments, during such period (i) through
JCPenney department stores and catalogs and (ii) through JCPenney operated
Internet sites that accept the Credit Card.
 
72
 
 
 
 “Eligible Promotional Sales” means the sale of Goods and/or Services which Bank
and JCPenney mutually agree are eligible for AFF Skip Pay Promotions, AFF With
Pay Promotions, True Free Skip Pay Promotions and True Free With Pay Promotions.
 
“Event of Default” shall have the meaning given to it in Section 9.1 of this
Agreement.
 
“Exercise Notice” shall have the meaning given to it in Section 10.2 of this
Agreement.
 
“Existing Account” means any credit card account (including the Indebtedness
thereon) that was acquired by or on behalf of Bank pursuant to the Credit Card
Asset Purchase and Sale Agreement.
 
“FDR” means First Data Resources, Inc.
 
“First Eight Amendment(s)”  shall have the meaning given to it in Section 1.4(b)
of this Agreement.
 
“Fiscal Month” means a month as set forth in the JCPenney internal financial
calendar to establish its financial reporting periods, as more particularly set
forth in Exhibit EE.
 
“Fiscal Year” means a JCPenney fiscal year (a 52 or 53 week period) beginning at
the start of the February Fiscal Month and ending on the last Saturday at the
end of the following January Fiscal Month, as more particularly set forth in
Exhibit EE.
 
“Floor Release Limit” means the maximum amount of credit for any single
credit-transaction authorized by Bank whereby JCPenney or another Authorized
Entity may release Goods and/or Services to Cardholders, and debit the amount
thereof to Cardholders’ Accounts, without securing prior approval by Bank as set
forth in the Authorization Procedures as set forth in Exhibit P.
 
73
 
 
 
“Force Majeure Event” shall have the meaning given to it in Section 10.6(a) of
this Agreement.
 
“Freeze Period” means, for the 1999 Fiscal Year, the October, November, December
and January Fiscal Months, and annually thereafter, the November, December and
January Fiscal Months.
 
“Fully Date Capable” and “Full Date Capability” mean, with respect to the
processing of date and date-related data (including, but not limited to,
calculation, comparing and sequencing) by the systems, hardware and software
products material to a Person’s performance of the Interim Processing Agreement
and this Agreement that they will:  (i) accurately manipulate data with dates
prior to, through and beyond January 1, 2000; (ii) successfully transition into
the Year 2000 with the correct system date, including leap year calculations;
and (iii) provide date adjustments results when moving forward and backward in
time across the Year 2000.
 
“GE Capital” means General Electric Capital Corporation, a Delaware corporation.
 
“GE Capital Guaranty” means that certain GE Capital Guaranty in favor of
JCPenney with respect to this Agreement and Program set forth in Exhibit GG.
 
“Goods and/or Services” means all merchandise and services that may be purchased
with Credit Cards or charged to Personal Payment Plan Accounts, including any
products, merchandise and/or services that may be purchased under an Incidental
Marketing Program (including, without limitation, credit and other insurance
products and membership services), and any sales tax and/or shipping and
handling amounts included thereon.
 
“Inactive Account” means an Account which is not an Active Account.
 
“Incidental Marketing Program” means any products or services other than the
Credit Card that are marketed to Cardholders whether at a JCPenney location or
 
74
 
 
 
not, including, credit insurance and insurance programs, credit card protection
plans, legal services, auto clubs, extended warranties, other services.
 
“Indebtedness” means, with respect to an Account, any and all amounts owing from
time to time by a Cardholder in respect of an Account, including, without
limitation, any unpaid balances (whether as a result of purchasing Goods and/or
Services, including participating in an Incidental Marketing Program or
Balance-Building Program or conducting Dual Card Cash/Quasi-Cash Transactions),
finance charges, late fees, returned check fees, and any other charges to an
Account, whether accrued or billed.
 
“Indemnified Losses” shall have the meaning given to it in Section 11.1 of this
Agreement.
 
“Initial Term” shall have the meaning given to it in Section 10.1 of this
Agreement.
 
“In-Store Payment” means any payment on an Account made by a Cardholder (or
other person acting on behalf of a Cardholder) at a JCPenney Location so
designated by JCPenney.
 
“Interim Processing Agreement” means that certain Interim Processing Agreement
between Bank and JCPenney dated as of Closing Date, which is specified in
Section 12.24 of this Agreement.
 
“JCPenney” means J. C. Penney Corporation, Inc., a Delaware corporation,
formerly known as J.C. Penney Company, Inc.
 
“JCPenney Bank” means JCPenney Card Bank, N.A., a national banking association.
 
“JCPenney Contribution” shall have the meaning given to it in Section 4.2(a)
hereof.
 
75
 
 
 
“JCPenney Customer Information” means the names, addresses and other Cardholder
identification information maintained by or for JCPenney, customer purchase
information (including JCPenney Purchases) and Charge Transaction Data retained
by JCPenney, and all other personal or financial information concerning JCPenney
customers, Cardholders and prospective Cardholders maintained by or for
JCPenney, including, but not limited to information retained from Credit Card
Applications, Account payment history information received from Bank, and
Cardholder demographic information received from Bank or from any other Person,
but only to the extent that JCPenney may receive such information in accordance
with Applicable Law.
 
“JCPenney Location(s)” means all retail stores and all sites for mail order,
catalog, Internet (including websites) and other direct access medium within the
United States that are owned or operated by JCPenney or any other Authorized
Entity.
 
“JCPenney Program Coordinator” shall have the meaning given to it in Section
3.18(a) of this Agreement.
 
“JCPenney Purchase(s)” means a purchase by a Cardholder of Goods and/or Services
from JCPenney or another Authorized Entity, including under Incidental Marketing
Programs, as to which Bank advances funds and debits an Account under the
Program whether such purchase occurs at a JCPenney Location, by mail order, by
telephone order, by computer or other direct access method or by any other
medium or method through which a purchase of Goods and/or Services or products
or services under an Incidental Marketing Program can be effected.
 
“Liabilities” means any and all debts, liabilities, commitments and obligations,
whether fixed, contingent or absolute, secured or unsecured, matured or
unmatured, liquidated or unliquidated, accrued or not accrued, known or unknown,
whenever or however arising (including whether arising out of any contract or
tort based on negligence or strict liability) and whether the same would be
required by Generally Accepted Accounting Principles (“GAAP”) to be reflected in
financial statements or disclosed in the notes thereto.
 
76
 
 
 
“Loyalty Coupon” shall have the meaning given to it in Schedule 5.1.
 
“Marketing Plan” shall have the meaning given to it in Section 2.4(a) of this
Agreement.
 
“Marketing Plan Date” shall have the meaning given to it in Section 2.5(a) of
this Agreement.
 
“Marketing Workgroup” shall have the meaning given to it in Exhibit I of this
Agreement.
 
“Marks” shall have the meaning given to it in Section 12.16 of this Agreement.
 
“Masterfile” shall have the meaning given to it in Section 3.10 of this
Agreement.
 
 “New Account” means (a) Accounts created by Bank in connection with the
conversion by Bank of Existing Accounts, and (b) all other Accounts originated
by Bank.
 
 “Operating Procedures” means the instructions and procedures established
pursuant to Section 3.12 of the Agreement, as amended, restated, modified or
supplemented from time to time.
 
“Participation Fee” shall have the meaning given to it in Article IV of this
Agreement.
 
“Peer Group Program” shall have the meaning given to it in Section 3.3 of this
Agreement.
 
“Performance Standards” means the standards for the service levels to be
provided by Bank, directly or indirectly, in connection with the Program, as
specified in Exhibit F hereto, as may be amended, restated, supplemented or
modified.
 
77
 
 
 
“Person” means and includes any individual, partnership, joint venture, limited
liability company, corporation, trust, unincorporated organization or government
or any department or agency thereof.
 
“Personal Payment Plan Account” means and includes any and all of the following,
whether now existing or hereafter created: (i) Personal Payment Plan Account
Agreements; (ii) Personal Payment Plan Account Documentation; (iii) accounts,
accounts receivable, Indebtedness in respect of Personal Payment Plan Accounts,
other receivables, contract rights, obligations, choses in action, general
intangibles, chattel paper, instruments, documents and notes, and contract
rights related to, comprising, securing or evidencing the obligations or the
receivables arising under or from any Personal Payment Plan Account Agreements
or Personal Payment Plan Account Documentation and all proceeds of all of the
foregoing; (iv) any and all rights as to any goods or other property which is
represented thereby or is security or collateral therefore; (v) all guarantees,
claims, security interests or other security held by or granted to Bank to
secure payment by any Person with respect thereto; and (vi) any and all other
rights, remedies, benefits, interests and titles, both legal and equitable, to
which Bank may now or at anytime hereafter be entitled in respect of the
foregoing. For the avoidance of doubt, it is acknowledged and agreed that,
unless otherwise provided, Personal Payment Plan Accounts shall include Personal
Payment Plan Accounts that are Written-Off Accounts.
 
 “Policy Committee” shall have the meaning given to it in Exhibit I.
 
“Potentially Competing Financing Statement” means any financing statement in
favor of any Person that covers any of the Bank Property or that would cover
such property if, contrary to the intent of the parties to the Agreement,
JCPenney were determined to have any rights therein.
 
“Potentially Competing Security Interest” means any security interest in favor
of any Person that attaches to any of the Bank Property or that would attach to
such property, if contrary to the intent of the parties to the Agreement,
JCPenney were determined to have any rights therein.
 
78
 
 
 
 “Privilege Card Program” means the customer loyalty recognition program that is
operated by JCPenney as of the Closing Date.
 
“Private Label Account” means and includes any and all of the following, whether
now existing or hereafter created:  (i) Private Label Credit Card Agreements;
(ii) Private Label Account Documentation; (iii) accounts, accounts receivable,
Indebtedness in respect of Private Label Accounts, other receivables, contract
rights, obligations, choses in action, general intangibles, chattel paper,
instruments, documents and notes, and contract rights related to, comprising,
securing or evidencing the obligations or the receivables arising under or from
any Private Label Credit Card Agreements or Private Label Account Documentation
and all proceeds of all of the foregoing; (iv) any and all rights as to any
goods or other property which is represented thereby or is security or
collateral therefore (v) all guarantees, claims, security interests or other
security held by or granted to Bank to secure payment by any Person with respect
thereto; (vi) the right to collect all amounts charged with a Private Label
Credit Card with respect to an Incidental Marketing Program; and (vii) any and
all other rights, remedies, benefits, interests and titles, both legal and
equitable, to which Bank may now or at anytime hereafter be entitled in respect
of the foregoing.
 
“Private Label Cardholder” means any natural person who (a) has at any time
entered into a Private Label Credit Card Agreement, (b) is obligated under or
with respect to a Private Label Account, (c) is issued and is authorized to use
a Private Label Credit Card, or (d) is authorized to use a Private Label Credit
Card by a consumer who has been issued a Private Label Credit Card.
 
“Private Label Credit Card” means any Credit Card issued under the Private Label
Program by Bank for use to make purchases from JCPenney and other Authorized
Entities.
 
“Private Label Credit Card Agreement” means a Credit Card Agreement in respect
of a Private Label Account.
 
79
 
 
 
“Private Label Credit Card Application” means a Credit Card Application in
respect of a Private Label Account.
 
“Private Label Program” means the open-end revolving private label credit card
programs established by Bank pursuant to this Agreement under which Credit Cards
are or were issued for use primarily to make purchases at JCPenney and are not
generally usable outside the operations of JCPenney and other Authorized
Entities.  The term “Private Label Program” includes the extension of credit by
Bank to Private Label Cardholders, billings, collections, accounting between the
parties and all aspects of the customized revolving credit plan contemplated
herein.
 
“Program” means, collectively, the Private Label Program, the Dual Card Program
and the Personal Payment Plan Program.
 
“Program Coordinators” shall have the meaning given to it in Section 3.18 of
this Agreement.
 
“Promotions Fee(s)” means, with respect to any remittance by JCPenney in respect
of Charge Transaction Data, the AFF Skip Pay Fee, the AFF With Pay Fee, the True
Free Skip Pay Fee, and the True Free With Pay Fee.
 
“Purchase(s)” means a purchase by a Cardholder of Goods and/or Services,
including under Incidental Marketing Programs, as to which Bank advances funds
and debits an Account under the Program.
 
“Regulation” means regulations promulgated under the Act (as the same may be
amended from time to time).
 
 “Relationship Agreements” means the Credit Card Asset Purchase and Sale
Agreement, this Agreement, the Interim Processing Agreement, the Commercial
Program Agreement and the GE Capital Guaranty.
 
80
 
 
 
“Relaunch” means the proactive re-introduction of Accounts and Credit Cards
under the direction of Bank and its Affiliates, all as more particularly set
forth in Section 2.6(b) and Exhibit O of this Agreement.
 
“Renewal Term” shall have the meaning given to it in Section 10.1 of the
Agreement.
 
“Repayment Period” means the period of time established with respect to each
JCPenney Purchase under a Personal Payment Plan Account during which the
Personal Payment Plan Accountholder shall be required to repay to Bank the
amount charged to such Personal Payment Plan Account for such JCPenney Purchases
authorized to be charged to such Personal Payment Plan Account, and all other
amounts payable thereunder.
 
 “Second Effective Date” shall have the meaning given to it in the preamble to
this Agreement.
 
 “Services” shall have the meaning given to it in Section 2.1(e) of this
Agreement.
 
“Settlement Procedures” means the procedures pursuant to which JCPenney and Bank
will settle with one another with respect to transactions under the Program, as
specified in Exhibit B.
 
 “Solvent” as to a Person, means (a) the present fair salable value of such
Person’s assets is in excess of the total amount of its liabilities, (b) such a
Person is presently able generally to pay its debts as they become due and (c)
such Person does not have unreasonably small capital to carry on such Person’s
business as theretofore operated and all business in which such Person is about
to engage.  The phrase “present fair salable value” of a Person’s assets is
intended to mean that value which can be obtained if the assets are sold within
a reasonable time in arm’s length transactions in an existing and not
theoretical market.
 
81
 
 
 
 “True Free Skip Pay Fee” means, in respect of any amount of Charge Transaction
Data, an amount equal to the product of (a) the total dollar amount of Charge
Slips in respect of Eligible Promotional Sales subject to a True Free Skip Pay
Promotion, multiplied by (b) the percentages specified in Exhibit U applicable
to the deferral time period for that promotion.
 
“True Free Skip Pay Promotion” means a credit promotion pursuant to which a
Cardholder does not pay finance charges on new purchases and also is not
required to make minimum payments.
 
“True Free With Pay Fee” means, in respect of any amount of Charge Transaction
Data, an amount equal to the product of (a) the total dollar amount of Charge
Slips in respect of Eligible Promotional Credit Sales subject to a True Free
With Pay Promotion, multiplied by (b) the percentages specified in Exhibit U
applicable to the deferral time period for that promotion.
 
“True Free With Pay Promotion” means a credit promotion pursuant to which a
Cardholder does not pay finance charges on new purchases for a specified period
but must make minimum payments.
 
“Uniform Commercial Code” or “UCC” has the meaning given to it in Section 8.1(a)
of this Agreement.
 
“United States” or “U.S.” has the meaning given to it in Section 2.1(d) of this
Agreement.
 
“Written-Off Accounts” means, collectively, (a) Accounts written off by Bank
pursuant to its write-off policies, and (b) Accounts written off by JCPenney or
JCPenney Bank prior to the date hereof.
 
82
 
 
 

IN WITNESS WHEREOF, Bank and JCPenney have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized as of the date
first above written.
 
 
 
J. C. PENNEY CORPORATION, INC.

 
By:  /s/ T. A. Clerkin
Name:  Thomas Clerkin
Title: SVP - Finance
 


 
GE MONEY BANK
 
 
By: /s/ Margaret M. Keane
Name: Margaret M. Keane
Title: EVP, GEMB
